 



Exhibit 10.5



 
 
CREDIT AGREEMENT
dated as of June 29, 2007
by and among
ENERGY WEST, INCORPORATED,
VARIOUS FINANCIAL INSTITUTIONS
and
LASALLE BANK NATIONAL ASSOCIATION,
as Agent
 
 

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
SECTION 1. DEFINITIONS
    1  
1.1 Definitions
    1  
1.2 Other Interpretive Provisions
    14  
SECTION 2. COMMITMENTS OF THE BANKS; BORROWING, CONVERSION AND LETTER OF CREDIT
PROCEDURES
    15  
2.1 Commitment
    15  
2.2 Loan Procedures
    15  
2.3 Letter of Credit Procedures
    17  
2.4 Commitments Several
    19  
2.5 Certain Conditions
    19  
2.6 Incremental Loan
    19  
SECTION 3. NOTES EVIDENCING LOANS
    20  
3.1 Notes
    20  
3.2 Recordkeeping
    20  
3.3 Maturity
    20  
SECTION 4. INTEREST
    20  
4.1 Interest Rates
    20  
4.2 Interest Payment Dates
    21  
4.3 Setting and Notice of LIBOR
    21  
4.4 Computation of Interest
    21  
4.5 Maximum Rate of Interest
    21  
SECTION 5. FEES
    22  
5.1 Commitment Fee
    22  
5.2 Letter of Credit Fees
    22  
5.3 Upfront Fees
    22  
5.4 Agent’s Fees
    22  
SECTION 6. REDUCTION OR TERMINATION OF THE REVOLVING COMMITMENT AMOUNT;
PREPAYMENTS AND PAYMENTS
    23  
6.1 Reduction or Termination of the Commitment Amount
    23  
6.2 Prepayments
    23  
6.3 Miscellaneous Prepayment Provisions
    24  
6.4 Payment of Loans
    25  

 

 



--------------------------------------------------------------------------------



 



         
SECTION 7. MAKING AND PRORATION OF PAYMENTS; SETOFF; TAXES
    25  
7.1 Making of Payments
    25  
7.2 Application of Certain Payments
    25  
7.3 Due Date Extension
    25  
7.4 Setoff
    25  
7.5 Proration of Payments
    25  
7.6 Taxes
    25  
SECTION 8. INCREASED COSTS; SPECIAL PROVISIONS FOR EURODOLLAR LOANS
    27  
8.1 Increased Costs
    27  
8.2 Basis for Determining Interest Rate Inadequate or Unfair
    28  
8.3 Changes in Law Rendering LIBOR Loans Unlawful
    28  
8.4 Funding Losses
    29  
8.5 Right of Banks to Fund through Other Offices
    29  
8.6 Discretion of Banks as to Manner of Funding
    29  
8.7 Mitigation of Circumstances; Replacement of Banks
    29  
8.8 Conclusiveness of Statements; Survival of Provisions
    30  
SECTION 9. WARRANTIES
    30  
9.1 Organization
    30  
9.2 Authorization; No Conflict
    30  
9.3 Validity and Binding Nature
    31  
9.4 Financial Condition
    31  
9.5 No Material Adverse Change
    31  
9.6 Litigation and Contingent Liabilities
    31  
9.7 Ownership of Properties; Liens
    31  
9.8 Subsidiaries
    31  
9.9 Pension Plans
    32  
9.10 Investment Company Act
    32  
9.11 Status Under Certain Statutes
    32  
9.12 Regulation U
    32  
9.13 Taxes
    32  
9.14 Solvency, etc.
    33  
9.15 Environmental Matters
    33  
9.16 Reserved
    34  
9.17 Insurance
    34  
9.18 Real Property
    34  
9.19 Information
    34  
9.20 Intellectual Property
    35  
9.21 Burdensome Obligations
    35  
9.22 Labor Matters
    35  
9.23 No Default
    35  
9.24 Foreign Assets Control Regulations and Anti-Money Laundering.
    35  
9.25 Capitalization
    35  

 

-ii-



--------------------------------------------------------------------------------



 



         
SECTION 10. COVENANTS
    36  
10.1 Reports, Certificates and Other Information
    36  
10.2 Books, Records and Inspections
    38  
10.3 Maintenance of Property; Insurance
    38  
10.4 Compliance with Laws; Payment of Taxes and Liabilities
    39  
10.5 Maintenance of Existence, etc.
    39  
10.6 Financial Covenants
    39  
10.7 Limitations on Debt
    39  
10.8 Liens
    40  
10.9 Operating Leases
    41  
10.10 Restricted Payments
    41  
10.11 Mergers, Consolidations, Sales
    42  
10.12 Modification of Organizational Documents
    42  
10.13 Use of Proceeds
    42  
10.14 Further Assurances
    43  
10.15 Transactions with Affiliates
    43  
10.16 Employee Benefit Plans
    43  
10.17 Environmental Matters
    43  
10.18 Unconditional Purchase Obligations
    43  
10.19 Inconsistent Agreements
    43  
10.20 Business Activities
    44  
10.21 Investments
    44  
10.22 Restriction of Amendments to Certain Documents
    45  
10.23 Fiscal Year
    45  
10.24 Cancellation of Debt
    45  
10.25 Foreign Subsidiaries
    45  
10.26 Reserved
    45  
10.27 Reserved
    45  
[10.23 Interest Rate Protection
    45  
10.28 OFAC, Etc.
    45  
10.29 Negative Pledges
    46  
10.30 Post-Closing Obligations
    46  
SECTION 11. EFFECTIVENESS; CONDITIONS OF LENDING, ETC.
    46  
11.1 Initial Credit Extension
    46  
11.2 Conditions
    49  
SECTION 12. EVENTS OF DEFAULT AND THEIR EFFECT
    49  
12.1 Events of Default
    49  
12.2 Effect of Event of Default
    51  
12.3 Attorney-in-Fact
    52  

 

-iii-



--------------------------------------------------------------------------------



 



         
SECTION 13. THE AGENT
    52  
13.1 Appointment and Authorization
    52  
13.2 Delegation of Duties
    53  
13.3 Liability of Agent
    53  
13.4 Reliance by Agent
    53  
13.5 Notice of Default
    53  
13.6 Credit Decision
    54  
13.7 Indemnification
    54  
13.8 Agent in Individual Capacity
    54  
13.9 Successor Agent
    55  
13.10 Reserved
    55  
13.11 Funding Reliance
    55  
SECTION 14. GENERAL
    56  
14.1 Waiver; Amendments
    56  
14.2 Confirmations
    56  
14.3 Notices
    56  
14.4 Computations
    57  
14.5 Regulation U
    57  
14.6 Costs, Expenses and Taxes
    57  
14.7 Subsidiary References
    57  
14.8 Captions
    58  
14.9 Assignments; Participations
    58  
14.10 Governing Law
    60  
14.11 Counterparts
    60  
14.12 Successors and Assigns
    60  
14.13 Indemnification by the Company
    60  
14.14 Nonliability of Banks
    60  
14.15 FORUM SELECTION AND CONSENT TO JURISDICTION
    61  
14.16 Waiver of Jury Trial
    61  

 

-iv-



--------------------------------------------------------------------------------



 



SCHEDULES

     
SCHEDULE 1
  Pricing Grid
SCHEDULE 1.1(a)
  Existing Claims
SCHEDULE 2.1
  Banks and Pro Rata Shares
SCHEDULE 9.5
  Material Adverse Change
SCHEDULE 9.6
  Litigation and Contingent Liabilities
SCHEDULE 9.8
  Subsidiaries
SCHEDULE 9.15
  Environmental Matters
SCHEDULE 9.17
  Insurance
SCHEDULE 9.18
  Real Property
SCHEDULE 9.22
  Labor Matters
SCHEDULE 9.25
  Capitalization
SCHEDULE 10.7
  Permitted Existing Debt
SCHEDULE 10.8
  Permitted Existing Liens
SCHEDULE 10.21
  Investments
SCHEDULE 14.3
  Addresses for Notices

 

 



--------------------------------------------------------------------------------



 



EXHIBITS

     
EXHIBIT A
  Form of Note
EXHIBIT B
  Form of Compliance Certificate
EXHIBIT C
  Form of Assignment Agreement

 

 



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
THIS CREDIT AGREEMENT dated as of June 29, 2007 (this “Agreement”) is entered
into by and among ENERGY WEST, INCORPORATED, a Montana corporation (the
“Company”), the financial institutions that are or may from time to time become
parties hereto (together with their respective successors and assigns, the
“Banks”) and LASALLE BANK NATIONAL ASSOCIATION, a national banking association
(in its individual capacity, “LaSalle”), as agent for the Banks (LaSalle, acting
in its capacity as agent for the Banks hereunder and under the other Loan
Documents and any successor thereto in such capacity, the “Agent”).
WHEREAS, the Banks have agreed to make available to the Company a revolving
credit facility upon the terms and conditions set forth herein;
NOW, THEREFORE, in consideration of the mutual agreements herein contained, the
parties hereto agree as follows:
SECTION 1. DEFINITIONS.
1.1 Definitions. When used herein the following terms shall have the following
meanings:
“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in: (i) the acquisition of all
or substantially all of the assets of a Person, or of all or substantially all
of any business or division of a Person, (ii) the acquisition of in excess of
fifty percent (50%) of the capital stock, partnership interests, membership
interests or equity of any Person, or otherwise causing any Person to become a
Subsidiary, or (iii) a merger or consolidation or any other combination with
another Person (other than a Person that is a Subsidiary to the extent otherwise
permitted hereunder).
“Affected Loan” has the meaning ascribed thereto in Section 8.3.
“Affiliate” of any Person means: (i) any other Person which, directly or
indirectly, controls or is controlled by or is under common control with such
Person and (ii) any officer or director of such Person. A Person shall be deemed
to be “controlled by” any other Person if such Person possesses, directly or
indirectly, power to vote five percent (5%) or more of the securities (on a
fully-diluted, as-exercised basis) having ordinary voting power for the election
of directors or managers or power to direct or cause the direction of the
management and policies of such Person whether by contract or otherwise..
“Agreement” has the meaning ascribed thereto in the Preamble.
“Approved Fund” means any Fund that is administered or managed by (a) LaSalle,
(b) any Affiliate of LaSalle or (c) an entity or an Affiliate of an entity that
administers or manages LaSalle.

 

 



--------------------------------------------------------------------------------



 



“Asset Sale” means the sale, lease, assignment or other transfer for value (each
a “Disposition”) by the Company or any Subsidiary to any Person (other than the
Company or any Subsidiary (other than Bangor Gas and Frontier Energy) of any
Property other than: (i) the Disposition of any asset which is to be replaced,
and is in fact replaced, within thirty (30) days with another asset performing
the same or a similar function and (ii) the sale or lease of inventory in the
ordinary course of business.
“Assignment Agreement” has the meaning ascribed thereto in Section 14.9.1.
“Attorney Costs” means, with respect to any Person, all reasonable fees and
charges of any counsel to such Person, the reasonable allocable cost of internal
legal services of such Person, all reasonable disbursements of such internal
counsel and all court costs and similar legal expenses.
“Bangor Gas” means Bangor Gas Company, LLC.
“Bank” has the meaning ascribed thereto in the Preamble.
“Bank Party” has the meaning ascribed thereto in Section 14.13.
“Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978 (11 U.S.C.
§101, et seq.), as amended and in effect from time to time, any successor
thereto and the regulations issued from time to time thereunder.
“Base Rate” means, at any time, the rate of interest in effect for such day as
publicly announced from time to time by LaSalle as its “prime rate” (whether or
not such rate is actually charged by LaSalle). Any change in the Base Rate (or
such “prime rate,” as the case may be) announced by LaSalle shall take effect at
the opening of business on the day specified in the public announcement of such
change.
“Base Rate Loan” means any Loan which bears interest at or by reference to the
Base Rate.
“Base Rate Margin” means the percentage set forth in Schedule 1 hereto beside
the then applicable Level.
“Business Day” means any day on which LaSalle is open for commercial banking
business in Chicago, Illinois and, in the case of a Business Day which relates
to a LIBOR Loan, on which dealings are carried on in the London interbank
eurodollar market.
“Capital” means, as of any date of determination thereof, without duplication,
the sum of: (i) Consolidated Net Worth plus (ii) all Debt.
“Capital Lease” means, with respect to any Person, any lease of (or other
agreement conveying the right to use) any real or personal property by such
Person that, in conformity with GAAP, is accounted for as a capital lease on the
balance sheet of such Person.

 

2



--------------------------------------------------------------------------------



 



“Cash Collateralize” means to deliver cash collateral to the Agent, to be held
as cash collateral for outstanding Letters of Credit, pursuant to documentation
reasonably satisfactory to the Agent. Derivatives of such term have
corresponding meanings.
“Cash Equivalent Investment” means, at any time: (i) any evidence of Debt,
maturing not more than one year after such time, issued or guaranteed by the
United States Government or any agency thereof, (ii) commercial paper, maturing
not more than one (1) year from the date of issue, or corporate demand notes, in
each case (unless issued by a Bank or its holding company) rated at least A-l by
Standard & Poor’s Ratings Group or P-l by Moody’s Investors Service, Inc., (iii)
any certificate of deposit (or time deposits represented by such certificates of
deposit) or banker’s acceptance, maturing not more than one year after such
time, or overnight Federal Funds transactions that are issued or sold by any
Bank or its holding company or by a commercial banking institution that is a
member of the Federal Reserve System and has a combined capital and surplus and
undivided profits of not less than $500,000,000 and (iv) any repurchase
agreement entered into with any Bank (or other commercial banking institution of
the stature referred to in clause (iii)) which: (y) is secured by a fully
perfected security interest in any obligation of the type described in any of
clauses (i) through (iii) and (z) has a market value at the time such repurchase
agreement is entered into of not less than one hundred percent (100%) of the
repurchase obligation of such Bank (or other commercial banking institution)
thereunder.
“CERCLA” has the meaning ascribed thereto in Section 9.15.
“Change of Control” means an event or series of events by which any person or
“group” (within the meaning of Sections 13(d) and 14(d)(2) of the Exchange Act)
(such person or persons hereinafter referred to as an “Acquiring Person”)
becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of more than 50% of the voting power of the then
outstanding Voting Stock of the Company; provided, notwithstanding the
foregoing, a “Change in Control” shall not be deemed to have occurred if the
Company (or the Acquiring Person if either (x) the Company is no longer in
existence or (y) the Acquiring Person has acquired all or substantially all of
the assets thereof) shall have an Investment Grade Rating immediately following
such Acquiring Person becoming the “beneficial owner” or consummating such
acquisition.
“Closing Date” means June 29, 2007.
“Code” means the Internal Revenue Code of 1986.
“Commitment” means, as to any Bank, such Bank’s commitment to make Loans and to
issue or participate in Letters of Credit under this Agreement. The initial
amount of each Bank’s Pro Rata Share of the Commitment Amount is set forth on
Schedule 2.1.
“Commitment Amount” means $20,000,000.00, as (x) reduced from time to time
pursuant to Section 6.1 and (y) increased pursuant to the exercise of the
Incremental Loan Commitment (as defined in Section 2.6).

 

3



--------------------------------------------------------------------------------



 



“Commitment Fee Rate” means the percentage set forth in Schedule 1 hereto beside
the then applicable Level.
“Company” has the meaning ascribed thereto in the Preamble.
“Computation Period” means each period of four (4) consecutive Fiscal Quarters
ending on the last day of a Fiscal Quarter.
“Consolidated Net Income” means, with respect to the Company and its
Subsidiaries for any period, the net income (or loss) of the Company and its
Subsidiaries for such period, excluding any gains from Asset Sales, any
extraordinary gains and any gains from discontinued operations.
“Consolidated Net Worth” means, as of any time the same is to be determined, the
total shareholders’ equity (including capital stock, additional paid-in-capital
and retained earnings after deducting treasury stock, but excluding (to the
extent otherwise included in calculating shareholders’ equity), minority
interests in Subsidiaries) which would appear on the consolidated balance sheet
of the Company determined on a consolidated basis in accordance with GAAP.
“Controlled Group” means all members of a controlled group of corporations and
all members of a controlled group of trades or businesses (whether or not
incorporated) under common control which, together with the Company, are treated
as a single employer under Section 414 of the Code or Section 4001 of ERISA.
“Debt” of any Person means, without duplication: (i) all indebtedness of such
Person for borrowed money, whether or not evidenced by bonds, debentures, notes
or similar instruments, (ii) all obligations of such Person as lessee under
Capital Leases which have been or should be recorded as liabilities on a balance
sheet of such Person in accordance with GAAP, (iii) all obligations of such
Person to pay the deferred purchase price of property or services (excluding
trade accounts payable in the ordinary course of business), (iv) all
indebtedness secured by a Lien on the property of such Person, whether or not
such indebtedness shall have been assumed by such Person, (v) all obligations,
contingent or otherwise, with respect to the face amount of all letters of
credit (whether or not drawn) and banker’s acceptances issued for the account of
such Person, (vi) all Hedging Obligations of such Person, (vii) all Suretyship
Liabilities of such Person and (viii) all Debt of any partnership of which such
Person is a general partner.
“Disposal” has the meaning ascribed thereto in the definition of “Release.”
“Dollar” and the sign “$” mean lawful money of the United States of America.
“Domestic Subsidiary” means a Subsidiary organized and existing under the laws
of a state within the United States.
“EBIT” means, for any period, Consolidated Net Income for such period plus, to
the extent deducted in determining such Consolidated Net Income: (i) Interest
Expense, and (ii) income tax and expense for such period.

 

4



--------------------------------------------------------------------------------



 



“Environmental Claims” means all claims, however asserted, by any governmental,
regulatory or judicial authority or other Person alleging potential liability or
responsibility for violation of any Environmental Law or for release or injury
to the environment.
“Environmental Laws” means all present or future federal, state or local laws,
statutes, common law duties, rules, regulations, ordinances and codes, together
with all administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any governmental authority,
in each case relating to Environmental Matters.
“Environmental Matters” means any matter arising out of or relating to pollution
or protection of the environment, including any of the foregoing relating to the
presence, use, production, generation, handling, transport, treatment, storage,
disposal, distribution, discharge, release, control or cleanup of any Hazardous
Substance.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated thereunder.
“Event of Default” means the occurrence of any of the events described in
Section 12.1.
“Event of Loss” means, with respect to any Property, any of the following;
(a) any loss, destruction or damage of such Property; (b) any pending or
threatened institution of any proceedings for the condemnation or seizures of
such Property or for the exercise of any right of eminent domain; or (c) any
actual condemnation, seizure or taking, by exercise of the power of eminent
domain or otherwise, of such Property, or confiscation of such Property or
requisition of the use of such Property.
“Existing Claims” means the claims, causes of action and other judicial
proceedings made, brought, filed or levied by or on behalf of the Company, any
of its Subsidiaries or any Joint Venture on or before the Closing Date, each of
which is described in reasonable detail on Schedule 1.1(a) hereto.
“Federal Funds Rate” means, for any day, the rate set forth in the weekly
statistical release designated as H.15(519), or any successor publication,
published by the Federal Reserve Bank of New York (including any such successor
publication, “H.15(519)”) on the preceding Business Day opposite the caption
“Federal Funds (Effective)”; or, if for any relevant day such rate is not so
published on any such preceding Business Day, the rate for such day will be the
arithmetic mean as determined by the Agent of the rates for the last transaction
in overnight Federal funds arranged prior to 9:00 A.M. (New York City time) on
that day by each of three leading brokers of Federal funds transactions in New
York City selected by the Agent.
“Fiscal Quarter” means a fiscal quarter of a Fiscal Year.
“Fiscal Year” means the fiscal year of the Company and its Subsidiaries, which
period shall be the twelve (12) month period ending on June 30 of each year.
References to a Fiscal Year with a number corresponding to any calendar year
(e.g., “Fiscal Year 2007”) refer to the Fiscal Year ending on June 30 of such
calendar year.

 

5



--------------------------------------------------------------------------------



 



“FRB” means the Board of Governors of the Federal Reserve System or any
successor thereto.
“Frontier Energy” means Frontier Energy, LLC.
“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in the making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), which are applicable to the circumstances as of the date of
determination.
“Group” has the meaning ascribed thereto in Section 2.2.1.
“Guaranty” means that certain Guaranty dated as of the Closing Date executed by
each Subsidiary of the Company (other than Bangor Gas and Frontier Energy) in
favor of Agent for its own benefit and the benefit of each Bank, which is in
form and substance satisfactory to Agent.
“Hazardous Substances” has the meaning ascribed thereto in Section 9.15.
“Hedging Agreement” means any interest rate, currency or commodity swap
agreement, cap agreement or collar agreement, and any other agreement or
arrangement designed to protect a Person against fluctuations in interest rates,
currency exchange rates or commodity prices.
“Hedging Obligation” means, with respect to any Person, any liability of such
Person under any Hedging Agreement.
“Interest Coverage Ratio” means, for any Computation Period, the ratio of: (i)
EBIT for such Computation Period to (ii) Interest Expense for such Computation
Period.
“Interest Expense” means for any period the consolidated interest expense of the
Company and its Subsidiaries for such period (including all imputed interest on
Capital Leases).
“Interest Period” means, as to any LIBOR Loan, the period commencing on the date
such Loan is borrowed or continued as, or converted into, a LIBOR Loan and
ending on the date one (1), two (2), three (3) or six (6) months thereafter as
selected by the Company pursuant to Section 2.2.2 or 2.2.3 (or such other longer
period as may be agreed upon from time to time by Company and Agent, at Agent’s
sole discretion), as the case may be; provided that:

 

6



--------------------------------------------------------------------------------



 



(i) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the following Business Day unless
the result of such extension would be to carry such Interest Period into another
calendar month, in which event such Interest Period shall end on the preceding
Business Day;
(ii) any Interest Period that begins on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period shall
end on the last Business Day of the calendar month at the end of such Interest
Period; and
(iii) the Company may not select any Interest Period for a Loan which would
extend beyond the Termination Date (as applicable) with respect to such Loan.
“Investment” means, relative to any Person, any investment in another Person,
whether by acquisition of any debt or equity security or assets, by making any
loan or advance or by becoming obligated with respect to a Suretyship Liability
in respect of obligations of such other Person.
“Investment Grade Rating” in respect of any Person means, at the time of
determination, at least two of the following ratings of its senior, unsecured
long-term indebtedness for borrowed money: (i) by Standard & Poor’s Rating
Services, a division of The McGraw-Hill Companies, or any successor thereof
(“S&P”), “BBB-” or better, (ii) by Moody’s Investors Service, Inc., or any
successor thereof (“Moody’s”), “Baa3” or better, or (iii) by another rating
agency of recognized national standing, an equivalent or better rating.
“Issuing Bank” means LaSalle in its capacity as the issuer of Letters of Credit
hereunder and its successors and assigns in such capacity.
“Joint Venture” means any partnership, association, company, community of
interest, business arrangement or joint venture entered into by the Company or
any of its Subsidiaries, in the ordinary course of their business, with an
unrelated, non-Affiliate third party on an arm’s length basis to engage in a
joint undertaking.
“L/C Application” means, with respect to any request for the issuance of a
Letter of Credit, a letter of credit application in the form being used by the
Issuing Bank at the time of such request for the type of letter of credit
requested.
“L/C LaSalle Master Letter of Credit Agreement” means a master letter of credit
agreement in a form reasonably satisfactory to LaSalle.
“L/C Fee Rate” means a rate of interest equal to one and one half percent
(1.50%) per annum.
“LaSalle” has the meaning ascribed thereto in the Preamble.

 

7



--------------------------------------------------------------------------------



 



“Letter of Credit” has the meaning ascribed thereto in Section 2.1.3.
“Level” means Level I, II or III, or any of them, as set forth in Schedule I
hereto.
“LIBOR” means a rate of interest equal to the per annum rate of interest at
which United States Dollar deposits in an amount comparable to the principal
balance of the applicable Loan and for a period equal to the relevant Interest
Period are offered in the London Interbank Eurodollar market at 11:00 a.m.
(London time) two (2) Business Days prior to the commencement of each Interest
Period, as displayed in the Bloomberg Financial Markets system, or other
authoritative source selected by Agent in its sole discretion, divided by a
number determined by subtracting from one (1.00) the maximum reserve percentage
for determining reserves to be maintained by member banks of the Federal Reserve
System for Eurocurrency liabilities, such rate to remain fixed for such Interest
Period. Agent’s determination of LIBOR shall be conclusive, absent manifest
error.
“LIBOR Loan” means any Loan which bears interest at a rate determined by
reference to LIBOR.
“LIBOR Margin” means the percentage set forth in Schedule 1 hereto beside the
then applicable Level.
“LIBOR Office” means with respect to any Bank the office or offices of such Bank
which shall be making or maintaining the LIBOR Loans of such Bank hereunder. A
LIBOR Office of any Bank may be, at the option of such Bank, either a domestic
or foreign office.
“Lien” means, with respect to any Person, any interest granted by such Person in
any real or personal property, asset or other right owned or being purchased or
acquired by such Person which secures payment or performance of any obligation
and shall include any mortgage, lien, encumbrance, charge or other security
interest of any kind, whether arising by contract, as a matter of law, by
judicial process or otherwise, and any contingent or other agreement to provide
any of the foregoing.
“Loan” has the meaning ascribed thereto in Section 2.1.
“Loan Documents” means this Agreement, the Notes, the Guaranty, the L/C
Applications and the L/C LaSalle Master Letter of Credit Agreement.
“Loan Party” means any of the Company and its Subsidiaries (other than Bangor
Gas and Frontier Energy).
“Mandatory Prepayment Event” has the meaning ascribed thereto in subsection
6.2.2(a).
“Margin Stock” means any “margin stock” as defined in Regulation U.

 

8



--------------------------------------------------------------------------------



 



“Material Adverse Effect” means: (i) a material adverse change in, or a material
adverse effect upon, the financial condition, operations, assets, business,
properties or prospects of the Company or the Company and the Company’s
Subsidiaries taken as a whole, (ii) a material impairment of the ability of the
Company or any Subsidiary to perform any of its obligations under any Loan
Document to which it is a party or (iii) a material adverse effect upon the
legality, validity, binding effect or enforceability against the Company or any
Subsidiary of any Loan Document to which it is a party.
“Multiemployer Pension Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which the Company or any member of the
Controlled Group may have any liability.
“Net Cash Proceeds” means:
(i) with respect to any Asset Sale the aggregate cash proceeds (including cash
proceeds received by way of deferred payment of principal pursuant to a note,
installment receivable or otherwise, but only as and when received) received by
the Company or any Subsidiary pursuant to such Asset Sale net of: (x) the direct
costs relating to such sale, transfer or other disposition (including sales
commissions and legal, accounting and investment banking fees), (y) taxes paid
or reasonably estimated by the Company to be payable as a result thereof (after
taking into account any available tax credits or deductions and any tax sharing
arrangements) and (z) amounts required to be applied to the repayment of any
Debt secured by a Lien on the asset subject to such Asset Sale (other than the
Loans);
(ii) with respect to any payment which constitutes Property Loss Proceeds, an
amount equal to the amount of such payment;
(iii) with respect to any issuance of equity securities, the aggregate cash
proceeds received by the Company or any Subsidiary pursuant to such issuance,
net of the direct costs relating to such issuance (including sales and
underwriter’s commissions and legal, accounting and investment banking fees; and
(iv) with respect to any issuance of Debt, the aggregate cash proceeds received
by the Company or any Subsidiary pursuant to such issuance, net of the direct
costs of such issuance (including up-front fees and placement fees and legal,
accounting and investment banking fees); and
(v) with respect to any Event of Loss, the proceeds paid to any Loan Party on
account of such Event of Loss, net of (i) all of the costs and expenses
reasonably incurred in connection with the collection of such proceeds, award or
other payments, and (ii) any amounts retained by or paid to the parties having
superior rights to such proceeds, awards or other payments.
“Note” has the meaning ascribed thereto in Section 3.1.

 

9



--------------------------------------------------------------------------------



 



“Obligations” means all Loans and other Debt, advances, debts, liabilities,
obligations, covenants and duties owing by the Company to any Bank or the Agent,
any Affiliate thereof or any other Person required to be indemnified, that
arises under any Loan Document and any Hedging Obligation of the Company owed to
LaSalle or another Bank or Banks, in each case whether or not for the payment of
money, whether arising by reason of an extension of credit, loan, guaranty,
indemnification or in any other manner, whether direct or indirect (including
those acquired by assignment), absolute or contingent, due or to become due, now
existing or hereafter arising and however acquired.
“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury
“Operating Lease” means any lease of (or other agreement conveying the right to
use) any real or personal property by the Company or any Subsidiary, as lessee,
other than any Capital Lease.
“Outstandings” means, at any time, the sum of: (i) the aggregate principal
amount of all outstanding Loans, plus (ii) the Stated Amount of all Letters of
Credit.
“PBGC” means the Pension Benefit Guaranty Corporation and any entity succeeding
to any or all of its functions under ERISA.
“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, P.L.
107-56, as amended.
“Pension Plan” means a “pension plan,” as such term is defined in Section 3(2)
of ERISA, which is subject to Title IV of ERISA (other than a Multiemployer
Pension Plan), and to which the Company or any member of the Controlled Group
may have any liability, including any liability by reason of having been a
substantial employer within the meaning of Section 4063 of ERISA at any time
during the preceding five years, or by reason of being deemed to be a
contributing sponsor under Section 4069 of ERISA.
“Permitted Acquisition” means any Acquisition by (i) the Company or any
Wholly-Owned Subsidiary of the Company (other than Bangor Gas and Frontier
Energy) which is a Domestic Subsidiary of all or substantially all of the assets
of a Target, which assets are located in the United States or (ii) the Company
or any Wholly-Owned Subsidiary of the Company (other than Bangor Gas and
Frontier Energy) which is a Domestic Subsidiary of 100% of the Stock and Stock
Equivalents of a Target incorporated under the laws of any State in the United
States or the District of Columbia to the extent that each of the following
conditions shall have been satisfied:
(a) the Company shall have furnished to the Agent and Banks at least ten
(10) Business Days prior to the consummation of such Acquisition (1) such other
information and documents regarding the Acquisition that the Agent may
reasonably request, including, without limitation, executed counterparts of the
respective agreements, documents or instruments pursuant to which such
Acquisition is to be consummated, (2) pro forma financial statements of the
Company and its Subsidiaries after giving effect to the consummation of such
Acquisition, and (3) a certificate of a responsible officer of the Company
demonstrating on a pro forma basis compliance with the covenants set forth in
Section 10.6 hereof after giving effect to the consummation of such Acquisition;

 

10



--------------------------------------------------------------------------------



 



(b) the Company and its Subsidiaries (including any new Subsidiary but not
Bangor Gas or Frontier Energy) shall execute and deliver the agreements,
instruments and other documents required by Section 10.14;
(c) such Acquisition shall not be hostile and shall have been approved by the
board of directors (or other similar body) and/or the stockholders or other
equity holders of the Target;
(d) no Default or Event of Default shall then exist or would exist after giving
effect thereto; and
(e) the Target has EBIT, subject to pro forma adjustments acceptable to the
Agent, for the most recent four quarters prior to the acquisition date for which
financial statements are available, greater than zero.
Pursuant to the terms of, inter alia, (i) that certain Stock Purchase Agreement
dated as of January 30, 2007 by and between the Company and Sempra Energy, a
California corporation, and the documents, instruments and agreements
contemplated thereby and heretofore executed, executed concurrently therewith or
executed at any time and from time to time hereafter, the Company will acquire
all the stock and other equity interests in Frontier Utilities of North
Carolina, Inc., a North Carolina corporation, and each of its Subsidiaries, and
(ii) that certain Stock Purchase Agreement dated as of January 30, 2007 by and
between the Company and Sempra Energy, a California corporation, and the
documents, instruments and agreements contemplated thereby and heretofore
executed, executed concurrently therewith or executed at any time and from time
to time hereafter, the Company will acquire all the stock and other equity
interests in Penobscot Natural Gas Company, a Maine corporation, and each of its
Subsidiaries. The Company hereby agrees and covenants the total consideration
(as represented by the Preliminary Purchase Price as defined in the
aforementioned Stock Purchase Agreements) paid or payable for both such
Acquisitions shall not exceed $5,000,000 in the aggregate (subject, in each
case, to an Adjustment Amount for Working Capital at such Acquisition’s closing
date). For purposes of this Agreement (x) both such Acquisitions shall be deemed
“Permitted Acquisitions” and (y) clause (e) of the definition of “Permitted
Acquisition” shall hereafter be calculated without giving effect to either such
Acquisition.
“Person” means any natural person, corporation, partnership, trust, limited
liability company, association, governmental authority or unit, or any other
entity, whether acting in an individual, fiduciary or other capacity.
“Private Placement Notes Debt” means Debt of Borrower incurred pursuant to the
Private Placement Notes Documents.
“Private Placement Notes Documents” means (i) that certain Note Purchase
Agreement dated as of June 29, 2007 by and among the Company and each of the
“Purchasers” listed on Schedule A attached thereto, (ii) the “Notes” (as such
term is defined in such Note Purchase Agreement), and (iii) the documents,
instruments and agreements contemplated thereby and heretofore executed,
executed concurrently therewith or executed at any time and from time to time
hereafter, as each of the foregoing may be amended, restated, supplemented or
otherwise modified from time to time in accordance with the terms hereof and the
terms of such Note Purchase Agreement.

 

11



--------------------------------------------------------------------------------



 



“Pro Rata Share” means, with respect to any Bank, the percentage specified
opposite such Bank’s name on Schedule 2.1 hereto, as adjusted from time to time
in accordance with the terms hereof.
“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, and whether tangible or intangible.
“Property Loss Proceeds” means: (i) the aggregate insurance proceeds received in
connection with one (1) or more related events under any property or other,
similar insurance policy and (ii) any award or other compensation with respect
to any condemnation of Property (or any transfer or disposition of Property in
lieu of condemnation).
“RCRA” has the meaning ascribed thereto in Section 9.15.
“Regulation D” means Regulation D of the FRB.
“Regulation U” means Regulation U of the FRB.
“Release” has the meaning specified in CERCLA and the term “Disposal” (or
“Disposed”) has the meaning specified in RCRA; provided, in the event either
CERCLA or RCRA is amended so as to broaden the meaning of any term defined
thereby, such broader meaning shall apply as of the effective date of such
amendment; and provided, further, to the extent that the laws of a state wherein
any affected property lies establish a meaning for “Release” or “Disposal” which
is broader than is specified in either CERCLA or RCRA, such broader meaning
shall apply.
“Required Banks” means Banks having Pro Rata Shares aggregating to more than
fifty percent (50.0%).
“Resources” means Energy West Resources, Inc., a Montana corporation, together
with its successors and assigns.
“Responsible Officer” means the chief executive officer, chief financial
officer, Vice President Administration, treasurer or president of the Company or
any other officer of the Company having substantially the same authority and
responsibility.
“SEC” means the Securities and Exchange Commission or any other governmental
authority succeeding to any of the principal functions thereof.

 

12



--------------------------------------------------------------------------------



 



“Solvent” means, as to any Person at any time, that (a) the fair value of the
Property of such Person is greater than the amount of such Person’s liabilities
(including disputed, contingent and unliquidated liabilities) as such value is
established and liabilities evaluated for purposes of Section 101(32)(A) of the
Bankruptcy Code and, in the alternative, for purposes of the Uniform Fraudulent
Transfer Act; (b) the present fair saleable value of the Property of such Person
is not less than the amount that will be required to pay the probable liability
of such person on its debts as they become absolute and matured; (c) such Person
is able to realize upon its Property and pay its debts and other liabilities
(including disputed, contingent and unliquidated liabilities) as they mature in
the normal course of business; (d) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay as such debts and liabilities mature; and (e) such Person is not engaged in
business or a transaction, and is not about to engage in business or a
transaction, for which such Person’s property would constitute unreasonably
small capital.
“Stated Amount” means, with respect to any Letter of Credit at any date of
determination: (i) the maximum aggregate amount available for drawing thereunder
under any and all circumstances plus (ii) the aggregate amount of all
unreimbursed payments and disbursements under such Letter of Credit.
“Subordinated Debt” means any unsecured Debt of the Company that has
subordination terms, covenants, pricing and other terms which have been approved
in writing by the Required Banks.
“Subsidiary” means, with respect to any Person, a corporation, partnership,
limited liability company or other entity of which such Person and/or its other
Subsidiaries own, directly or indirectly, such number of outstanding shares or
other ownership interests as have more than fifty percent (50%) of the ordinary
voting power for the election of directors or other managers of such
corporation, partnership, limited liability company or other entity. Unless the
context otherwise requires, each reference to Subsidiaries herein shall be a
reference to Subsidiaries of the Company. Further, the foregoing
notwithstanding, no Joint Venture shall be deemed a Subsidiary for purposes of
the Loan Documents unless expressly provided otherwise.
“Suretyship Liability” means any agreement, undertaking or arrangement by which
any Person guarantees, endorses or otherwise becomes or is contingently liable
upon (by direct or indirect agreement, contingent or otherwise, to provide funds
for payment, to supply funds to or otherwise to invest in a debtor, or otherwise
to assure a creditor against loss) any indebtedness, obligation or other
liability of any other Person (other than by endorsements of instruments in the
course of collection), or guarantees the payment of dividends or other
distributions upon the shares of any other Person. The amount of any Person’s
obligation in respect of any Suretyship Liability shall (subject to any
limitation set forth therein) be deemed to be the principal amount of the debt,
obligation or other liability supported thereby.
“Target” means any other Person or business unit or asset group of any other
Person acquired or proposed to be acquired in an Acquisition.

 

13



--------------------------------------------------------------------------------



 



“Termination Date” means the earlier to occur of: (i) June 26, 2012 or (ii) such
other date on which the Commitments with respect to terminate pursuant to
Sections 6 or 12.
“Total Debt” means, without duplication, all Debt of the Company and its
Subsidiaries, determined on a consolidated basis, excluding: (i) contingent
obligations in respect of Suretyship Liabilities (except to the extent
constituting Suretyship Liabilities in respect of Debt of a Person other than
the Company or any Subsidiary), (ii) Hedging Obligations, and (iii) Debt of the
Company to Subsidiaries and Debt of Subsidiaries to the Company or to other
Subsidiaries and (iv) contingent obligations in respect of undrawn letters of
credit.
“Total Debt to Capital Ratio” means, as of the last day of any Fiscal Quarter,
the ratio of: (i) Total Debt as of such day to (ii) Capital as of such day.
“Type of Loan” or “Type of Borrowing” has the meaning ascribed thereto in
Section 2.2.1. The types of Loans or borrowings under this Agreement are Base
Rate Loans or borrowings and LIBOR Loans or borrowings.
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of Illinois; provided, that to the extent that the Uniform Commercial Code
is used to define any term herein or in any Loan Document and such term is
defined differently in different Articles or Divisions of the Uniform Commercial
Code, the definition of such term contained in Article or Division 9 shall
govern.
“Unmatured Event of Default” means any event that, if it continues uncured,
will, with lapse of time or notice or both, constitute an Event of Default.
“Wholly-Owned Subsidiary” means, as to any Person, another Person all of the
shares of capital stock or other ownership interests of which (except directors’
qualifying shares) are at the time directly or indirectly owned by such Person
and/or another Wholly-Owned Subsidiary of such Person.
1.2 Other Interpretive Provisions.
(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.
(b) Section, Schedule and Exhibit references are to this Agreement unless
otherwise specified.
(c) The term “including” is not limiting and means “including without
limitation.”
(d) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding,” and the word “through” means “to and
including.”

 

14



--------------------------------------------------------------------------------



 



(e) Unless otherwise expressly provided herein: (i) references to agreements
(including this Agreement) and other contractual instruments shall be deemed to
include all subsequent amendments and other modifications thereto, but only to
the extent such amendments and other modifications are not prohibited by the
terms of any Loan Document, and (ii) references to any statute or regulation
shall be construed as including all statutory and regulatory provisions
amending, replacing, supplementing or interpreting such statute or regulation.
(f) This Agreement and the other Loan Documents may use several different
limitations, tests or measurements to regulate the same or similar matters. All
such limitations, tests and measurements are cumulative and each shall be
performed in accordance with its terms.
(g) This Agreement and the other Loan Documents are the result of negotiations
among and have been reviewed by counsel to the Agent, the Company, the Banks and
the other parties thereto and are the products of all parties. Accordingly, they
shall not be construed against the Agent or the Banks merely because of the
Agent’s or Banks’ involvement in their preparation.
(h) Whenever this Agreement or any other Loan Document permits a Person to use
its “discretion,” the parties hereto agree such discretion shall be exercised by
such Person reasonably and in good faith.
SECTION 2. COMMITMENTS OF THE BANKS; BORROWING, CONVERSION AND LETTER OF CREDIT
PROCEDURES.
2.1 Commitment.
2.1.1 Loan Commitment. On and subject to the terms and conditions of this
Agreement, each of the Banks, severally and for itself alone, agrees to make
loans to the Company on a revolving basis (“Loans”) from time to time until the
Termination Date in such Bank’s Pro Rata Share of such aggregate amounts as the
Company may request from all Banks; provided, the Outstandings will not at any
time exceed the Commitment Amount.
2.1.2 L/C Commitment. The Issuing Bank will issue standby letters of credit, in
each case containing such terms and conditions as are permitted by this
Agreement and are reasonably satisfactory to the Issuing Bank (each a “Letter of
Credit”), at the request of and for the account of the Company from time to time
before the date which is thirty (30) days prior to the Termination Date and (b)
as more fully set forth in Section 2.3.2, each Bank agrees to purchase a
participation in each such Letter of Credit; provided, the Outstandings will not
at any time exceed the Commitment Amount.
2.2 Loan Procedures.
2.2.1 Various Types of Loans. Loans shall be divided into tranches which are,
either a Base Rate Loan or a LIBOR Loan (each a “type” of Loan), as the Company
shall specify in the related notice of borrowing or conversion pursuant to
Section 2.2.2 or 2.2.3. LIBOR Loans having the same Interest Period are
sometimes called a “Group” or collectively “Groups.” Base Rate Loans and LIBOR
Loans may be outstanding at the same time; provided, however, no more than five
(5) different Groups of LIBOR Loans shall be outstanding at any one (1) time and
no LIBOR Loans shall be made when an Event of Default has occurred and is
continuing. All borrowings, conversions and repayments of Loans shall be
effected so that each Bank will have a pro rata share (according to its Pro Rata
Share) of all types and Groups of Loans.

 

15



--------------------------------------------------------------------------------



 



2.2.2 Borrowing Procedures. The Company shall give written notice or telephonic
notice (followed immediately by written confirmation thereof) to the Agent of
each proposed borrowing not later than: (a) in the case of a Base Rate
borrowing, 11:00 A.M., Chicago time, on the proposed date of such borrowing, and
(b) in the case of a LIBOR borrowing, 11:00 A.M., Chicago time, at least three
(3) Business Days prior to the proposed date of such borrowing. Each such notice
shall be effective upon receipt by the Agent, shall be irrevocable, and shall
specify the date, amount and type of borrowing and, in the case of a LIBOR
borrowing, the initial Interest Period therefor. Promptly upon receipt of such
notice, the Agent shall advise each Bank thereof. Not later than 1:00 P.M.,
Chicago time, on the date of a proposed borrowing, each Bank shall provide the
Agent at the office specified by the Agent with immediately available funds
covering such Bank’s Pro Rata Share of such borrowing and, so long as the Agent
has not received written notice that the conditions precedent set forth in
Section 11 with respect to such borrowing have not been satisfied, the Agent
shall pay over the funds received by the Agent to the Company on the requested
borrowing date. Each borrowing shall be on a Business Day. Each LIBOR borrowing
shall be in an aggregate amount of at least $100,000 and an integral multiple of
at least $100,000.
2.2.3 Conversion and Continuation Procedures.
(a) Subject to Section 2.2.1, the Company may, upon irrevocable written notice
to the Agent in accordance with clause (b) below:
(i) elect, as of any Business Day, to convert any Loans (or any part thereof in
an aggregate amount not less than $100,000 or a higher integral multiple of
$100,000) into Loans of the other type; or
(ii) elect, as of the last day of the applicable Interest Period, to continue
any LIBOR Loans having Interest Periods expiring on such day (or any part
thereof in an aggregate amount not less than $100,000 or a higher integral
multiple of $100,000) for a new Interest Period;
provided, however, after giving effect to any prepayment, conversion or
continuation, the aggregate principal amount of each Group of LIBOR Loans shall
be at least $100,000 and an integral multiple of $100,000.
(b) The Company shall give written or telephonic (followed immediately by
written confirmation thereof) notice to the Agent of each proposed conversion or
continuation not later than: (i) in the case of conversion into Base Rate Loans,
11:00 A.M., Chicago time, on the proposed date of such conversion and (ii) in
the case of conversion into or continuation of LIBOR Loans, 11:00 A.M., Chicago
time, at least three (3) Business Days prior to the proposed date of such
conversion or continuation, specifying in each case:

 

16



--------------------------------------------------------------------------------



 



(w) the proposed date of conversion or continuation;
(x) the aggregate amount of Loans to be converted or continued;
(y) the type of Loans resulting from the proposed conversion or continuation;
and
(z) in the case of conversion into, or continuation of, LIBOR Loans, the
duration of the requested Interest Period therefor.
(c) If, upon the expiration of any Interest Period applicable to LIBOR Loans,
the Company has failed to select timely a new Interest Period to be applicable
to such LIBOR Loans, the Company shall be deemed to have elected to convert such
LIBOR Loans into Base Rate Loans effective on the last day of such Interest
Period.
(d) The Agent will promptly notify each Bank of its receipt of a notice of
conversion or continuation pursuant to this Section 2.2.3 or, if no timely
notice is provided by the Company, of the details of any automatic conversion.
(e) Any conversion of a LIBOR Loan on a day other than the last day of an
Interest Period therefor shall be subject to Section 8.4.
(f) Notwithstanding anything contained in this Agreement or any of the other
Loan Documents to the contrary, no LIBOR Loans shall be made and no
continuations of or conversions to LIBOR Loans shall be made for so long as an
Event of Default has occurred and is continuing
2.3 Letter of Credit Procedures.
2.3.1 L/C Applications. The Company shall give notice to the Agent and the
Issuing Bank of the proposed issuance of each Letter of Credit on a Business Day
which is at least three (3) Business Days (or such lesser number of days as the
Agent and the Issuing Bank shall agree in any particular instance in their sole
discretion) prior to the proposed date of issuance of such Letter of Credit.
Each such notice shall be accompanied by an L/C Application, duly executed by
the Company and in all respects satisfactory to the Agent and the Issuing Bank,
together with such other documentation as the Agent or the Issuing Bank may
request in support thereof, it being understood that each L/C Application shall
specify, among other things, the date on which the proposed Letter of Credit is
to be issued, the expiration date of such Letter of Credit (which shall not be
later than the earlier to occur of: (x) one (1) year after the date of issuance
thereof and (y) thirty (30) days prior to the scheduled Termination Date) and
whether such Letter of Credit is to be transferable in whole or in part. So long
as the Issuing Bank has not received written notice that the conditions
precedent set forth in Section 11 with respect to the issuance of such Letter of
Credit have not been satisfied, the Issuing Bank shall issue such Letter of
Credit on the requested issuance date. The Issuing Bank shall promptly advise
the Agent of the issuance of each Letter of Credit and of any amendment thereto,
extension thereof or event or circumstance changing the amount available for
drawing thereunder. In the event of any inconsistency between the terms of any
L/C Application or documents executed pursuant thereto and the terms of this
Agreement, the terms of this Agreement shall control; provided, as long as
LaSalle is the Issuing Bank, the terms of the L/C LaSalle Master Letter of
Credit Agreement shall govern and control in the event of any inconsistency
between the terms of this Agreement and the L/C LaSalle Master Letter of Credit
Agreement.

 

17



--------------------------------------------------------------------------------



 



2.3.2 Participations in Letters of Credit. Concurrently with the issuance of
each Letter of Credit, the Issuing Bank shall be deemed to have sold and
transferred to each other Bank, and each other Bank shall be deemed irrevocably
and unconditionally to have purchased and received from the Issuing Bank,
without recourse or warranty, an undivided interest and participation, to the
extent of such other Bank’s Pro Rata Share, in such Letter of Credit and the
Company’s reimbursement obligations with respect thereto. For the purposes of
this Agreement, the unparticipated portion of each Letter of Credit shall be
deemed to be the Issuing Bank’s “participation” therein. The Issuing Bank hereby
agrees, upon request of the Agent or any Bank, to deliver to the Agent or such
Bank a list of all outstanding Letters of Credit issued by the Issuing Bank,
together with such information related thereto as the Agent or such Bank may
reasonably request.
2.3.3 Reimbursement Obligations. The Company hereby unconditionally and
irrevocably agrees to reimburse the Issuing Bank for each payment or
disbursement made by the Issuing Bank under any Letter of Credit honoring any
demand for payment made by the beneficiary thereunder, in each case on the date
that such payment or disbursement is made. Any amount not reimbursed on the date
of such payment or disbursement shall bear interest from the date of such
payment or disbursement to the date that the Issuing Bank is reimbursed by the
Company therefor, payable on demand, at a rate per annum equal to the Base Rate
from time to time in effect from time to time in effect plus, beginning on the
third Business Day after receipt of notice from the Issuing Bank of such payment
or disbursement, two percent (2%). The Issuing Bank shall notify the Company and
the Agent whenever any demand for payment is made under any Letter of Credit by
the beneficiary thereunder; provided, the failure of the Issuing Bank to so
notify the Company shall not affect the rights of the Issuing Bank or the Banks
in any manner whatsoever.
2.3.4 Limitation on Obligations of Issuing Bank. In determining whether to pay
under any Letter of Credit, the Issuing Bank shall not have any obligation to
the Company or any Bank other than to confirm that any documents required to be
delivered under such Letter of Credit appear to have been delivered and appear
to comply on their face with the requirements of such Letter of Credit. Any
action taken or omitted to be taken by the Issuing Bank under or in connection
with any Letter of Credit, if taken or omitted in the absence of gross
negligence and willful misconduct, shall not impose upon the Issuing Bank any
liability to the Company or any Bank and shall not reduce or impair the
Company’s reimbursement obligations set forth in Section 2.3.3 or the
obligations of the Banks pursuant to Section 2.3.5.

 

18



--------------------------------------------------------------------------------



 



2.3.5 Funding by Banks to Issuing Bank. If the Issuing Bank makes any payment or
disbursement under any Letter of Credit and the Company has not reimbursed the
Issuing Bank in full for such payment or disbursement by 11:00 A.M., Chicago
time, on the date of such payment or disbursement, or if any reimbursement
received by the Issuing Bank from the Company is or must be returned or
rescinded upon or during any bankruptcy or reorganization of the Company or
otherwise, each other Bank shall be obligated to pay to the Agent for the
account of the Issuing Bank, in full or partial payment of the purchase price of
its participation in such Letter of Credit, its Pro Rata Share of such payment
or disbursement (but no such payment shall diminish the obligations of the
Company under Section 2.3.3), and, upon notice from the Issuing Bank, the Agent
shall promptly notify each other Bank thereof. Each other Bank irrevocably and
unconditionally agrees to so pay to the Agent in immediately available funds for
the Issuing Bank’s account the amount of such other Bank’s Pro Rata Share of
such payment or disbursement. If and to the extent any Bank shall not have made
such amount available to the Agent by 2:00 P.M., Chicago time, on the Business
Day on which such Bank receives notice from the Agent of such payment or
disbursement (it being understood that any such notice received after noon,
Chicago time, on any Business Day shall be deemed to have been received on the
next following Business Day), such Bank agrees to pay interest on such amount to
the Agent for the Issuing Bank’s account forthwith on demand, for each day from
the date such amount was to have been delivered to the Agent to the date such
amount is paid, at a rate per annum equal to: (a) for the first three (3) days
after demand, the Federal Funds Rate from time to time in effect and
(b) thereafter, the Base Rate from time to time in effect. Any Bank’s failure to
make available to the Agent its Pro Rata Share of any such payment or
disbursement shall not relieve any other Bank of its obligation hereunder to
make available to the Agent such other Bank’s Pro Rata Share of such payment,
but no Bank shall be responsible for the failure of any other Bank to make
available to the Agent such other Bank’s Pro Rata Share of any such payment or
disbursement.
2.4 Commitments Several. The failure of any Bank to make a requested Loan on any
date shall not relieve any other Bank of its obligation (if any) to make a Loan
on such date, but no Bank shall be responsible for the failure of any other Bank
to make any Loan to be made by such other Bank.
2.5 Certain Conditions. Notwithstanding any other provision of this Agreement,
no Bank shall have an obligation to make any Loan, or to permit the continuation
of or any conversion into any LIBOR Loan if: (i) an Event of Default or
Unmatured Event of Default exists or (ii) the last day of the Interest Period
for such Loan would be on or past the Termination Date.
2.6 Incremental Loan. Subject to the terms and conditions set forth herein and
so long as no Unmatured Event of Default or Event of Default shall have occurred
and then be continuing, the Borrower shall have the right, but not the
obligation, after the date of this Agreement and ending thirty (30) days prior
to the Termination Date, to request a one-time increase in the Loan Commitment
by up to $10,000,000 (the “Incremental Loan Commitment”). The Incremental Loan
Commitment shall be obtained from existing Banks or from other banks, financial
institutions or investment funds, in each case in accordance with the terms set
forth below and the Borrower shall execute such promissory notes as are
necessary to reflect the Incremental Loan Commitment.

 

19



--------------------------------------------------------------------------------



 



Borrower shall also provide Agent certified copies of all requisite governmental
and regulatory approvals prior the effectiveness of the Incremental Loan
Commitment, together with legal opinions from outside legal counsel to Borrower
opining as to the sufficiency of such approvals. Participation in the
Incremental Loan Commitment shall be offered first to each of the existing Bank,
but neither Agent nor any such Bank shall have any obligation whatsoever to
provide all or any portion of the Incremental Loan Commitment. Each of the
existing Banks shall have ten (10) Business Days following the receipt of the
request by Borrower to increase the Loan Commitment to notify the Agent of their
acceptance and, in the event the entire Incremental Loan Commitment has not been
accepted, of their desire to provide additional commitments with respect to such
shortfall. In the event that the Agent has not received commitments from the
existing Banks in an amount not less than the Incremental Loan Commitment within
such ten (10) Business Day period, then the Borrower may invite other banks,
financial institutions and investment funds reasonably acceptable to the Agent
to be joined as parties to this Agreement as Banks hereunder with respect to the
portion of such Incremental Loan Commitment not taken within such ten
(10) Business Day period by existing Banks, provided, that, such other banks,
financial institutions and investment funds shall enter into such joinder
agreements to give effect thereto as the Agent and the Borrower may reasonably
request.
SECTION 3. NOTES EVIDENCING LOANS.
3.1 Notes. The Loans of each Bank shall be evidenced by a promissory note (each
a “Note”) substantially in the form set forth in Exhibit A, with appropriate
insertions, payable to the order of such Bank in a face principal amount equal
to the sum of such Bank’s Pro Rata Share of the Commitment Amount.
3.2 Recordkeeping. Each Bank shall record in its records, or at its option on
the schedule attached to its Note, the date and amount of each Loan made by such
Bank, each repayment or conversion thereof and, in the case of each LIBOR Loan,
the dates on which each Interest Period for such Loan shall begin and end. The
aggregate unpaid principal amount so recorded shall be rebuttable presumptive
evidence of the principal amount owing and unpaid on such Note. The failure to
so record any such amount or any error in so recording any such amount shall
not, however, limit or otherwise affect the obligations of the Company hereunder
or under any Note to repay the principal amount of the Loans evidenced by such
Note together with all interest accruing thereon.
3.3 Maturity. The Loan shall mature, and the Company shall repay all unpaid
Obligations in full with respect to the Loan no later than on the Termination
Date.
SECTION 4. INTEREST.
4.1 Interest Rates. The Company promises to pay interest on the unpaid principal
amount of each Loan for the period commencing on the date of such Loan until
(but not including such date as) such Loan is paid in full as follows:
(a) at all times while such Loan is a Base Rate Loan, at a rate per annum equal
to the sum of the Base Rate plus the Base Rate Margin applicable to such Loan in
effect from time to time; and

 

20



--------------------------------------------------------------------------------



 



(b) at all times while such Loan is a LIBOR Loan, at a rate per annum equal to
the sum of LIBOR applicable to the Interest Period for such Loan plus the LIBOR
Margin applicable to such Loan in effect from time to time;
provided, at any time an Unmatured Event of Default or Event of Default exists,
unless otherwise agreed by the Required Banks, the interest rate applicable to
each Loan shall be equal the interest rate payable with respect to Base Rate
Loans and LIBOR Loans, as applicable, plus, in each case, an additional two
percent (2.00%) per annum, all of which shall be payable on demand.
Additionally, at any time any Unmatured Event of Default or Event of Default
exists, all other amounts, fees and sums owing to the Agent and the Banks under
this Agreement and the other Loan Documents, unless otherwise agreed by the
Required Banks, shall bear interest at a rate per annum equal to the sum of the
Base Rate from time to time in effect, plus two percent (2%), all of which shall
be payable on demand.
4.2 Interest Payment Dates. Accrued interest on each Base Rate Loan shall be
payable in arrears on the last day of each calendar quarter and on the
Termination Date, as applicable. Accrued interest on each LIBOR Loan shall be
payable on the last day of each Interest Period relating to such Loan and on the
Termination Date, as applicable (and, in the case of a LIBOR Loan with a
six-month Interest Period (or such other longer Interest Period, if any, agreed
upon by the Company and Agent), on the three-month anniversary of the first day
of such Interest Period and on every subsequent three-month anniversary of the
first day of such Interest Period (as applicable)). On and after the Termination
Date, accrued interest on all Loans shall be payable on demand.
4.3 Setting and Notice of LIBOR. The applicable LIBOR for each Interest Period
shall be determined by the Agent, and notice thereof shall be given by the Agent
promptly to the Company and each Bank. Each determination of the applicable
LIBOR by the Agent shall be conclusive and binding upon the parties hereto, in
the absence of demonstrable error. The Agent shall, upon written request of the
Company or any Bank, deliver to the Company or such Bank a statement showing the
computations used by the Agent in determining any applicable LIBOR hereunder.
4.4 Computation of Interest. Interest on each LIBOR Loan shall be computed for
the actual number of days elapsed (including the day a Loan is made but
excluding the day it is repaid) on the basis of a year of three hundred sixty
(360) days. Interest on each Base Rate Loan shall be computed for the actual
number of days elapsed (including the day a Loan is made but excluding the day
it is repaid) on the basis of a year of three hundred sixty-five/three hundred
sixty-six (365/366) days, as applicable. The applicable interest rate for each
Base Rate Loan shall change simultaneously with each change in the Base Rate.
4.5 Maximum Rate of Interest. Anything herein to the contrary notwithstanding,
the obligations of the Company hereunder and under the Notes shall be subject to
the limitation that payments of interest shall not be required, for any period
for which interest in computed hereunder, to the extent (but only to the extent)
that contracting for or receiving such payment by the respective Bank would be
contrary to the provisions of any law applicable to such Bank limiting the
highest rate of interest which may be lawfully contracted for, charged or
received by such Bank, and in such event the Company shall pay such Bank
interest at the highest rate permitted by applicable law.

 

21



--------------------------------------------------------------------------------



 



SECTION 5. FEES.
5.1 Commitment Fee. The Company agrees to pay to the Agent for the account of
each Bank a commitment fee, for the period from the Closing Date to the
Termination Date, at the Commitment Fee Rate in effect from time to time of such
Bank’s Pro Rata Share (as adjusted from time to time) of the unused amount of
the Commitment Amount; provided, if requested by the Required Banks, the rate
applicable shall be increased by two percent (2%) at any time that an Event of
Default exists. For purposes of calculating usage under this Section, the
Commitment Amount shall be deemed used to the extent of the aggregate principal
amount of all Outstandings. Such commitment fee shall be payable in arrears on
the last Business Day of each calendar quarter and on the Termination Date for
any period then ending for which such commitment fee shall not have previously
been paid. The commitment fee shall be computed for the actual number of days
elapsed on the basis of a year of three hundred sixty (360) days.
5.2 Letter of Credit Fees.
(a) The Company agrees to pay to the Agent for the account of each Bank a letter
of credit fee for each Letter of Credit equal to the L/C Fee Rate in effect from
time to time of such Bank’s Pro Rata Share (as adjusted from time to time) of
the undrawn amount of such Letter of Credit (computed for the actual number of
days elapsed on the basis of a year of three hundred sixty (360) days);
provided, if requested by the Required Banks, the rate applicable to each Letter
of Credit shall be increased by two percent (2%) at any time that an Event of
Default exists. Such letter of credit fee shall be payable in arrears on the
last day of each calendar quarter and on the Termination Date (or such later
date on which such Letter of Credit expires or is terminated) for the period
from the date of the issuance of each Letter of Credit (or the last day on which
the letter of credit fee was paid with respect thereto) to the date such payment
is due or, if earlier, the date on which such Letter of Credit expired or was
terminated.
(b) In addition, with respect to each Letter of Credit, the Company agrees to
pay to the Issuing Bank, for its own account: (i) such fees and expenses as the
Issuing Bank customarily requires in connection with the issuance, negotiation,
processing and/or administration of letters of credit in similar situations and
(ii) a letter of credit fronting fee in the amount and at the times agreed to by
the Company and the Issuing Bank.
5.3 Upfront Fees. The Company agrees to pay to the Agent for the account of each
Bank on the Closing Date an upfront fee in the amount of $50,000 (and the Agent
agrees to promptly forward to each Bank a portion of such upfront fee in the
amount previously agreed to between the Agent and such Bank), which fee shall be
deemed to be fully-earned and non-refundable on the Closing Date.
5.4 Agent’s Fees. The Company agrees to pay to the Agent such agent’s fees as
are mutually agreed to from time to time by the Company and the Agent.
SECTION 6. REDUCTION OR TERMINATION OF THE REVOLVING COMMITMENT AMOUNT;
PREPAYMENTS AND PAYMENTS.
6.1 Reduction or Termination of the Commitment Amount.

 

22



--------------------------------------------------------------------------------



 



6.1.1 Voluntary Reduction or Termination of the Commitment Amount. The Company
may from time to time on at least five (5) Business Days prior written notice
received by the Agent (which shall promptly advise each Bank thereof)
permanently reduce the Commitment Amount to an amount not less than the
Outstandings. Any such reduction shall be in an amount not less than $1,000,000
or a higher integral multiple of $1,000,000. Concurrently with any reduction of
the Commitment Amount to zero ($0), the Company shall pay all interest on the
Loans and all other Obligations and all commitment fees and all letter of credit
fees and shall Cash Collateralize in full all obligations arising with respect
to the Letters of Credit.
6.1.2 Reserved
6.1.3 All Reductions of the Commitment Amount. All reductions of the Commitment
Amount shall reduce the Commitments pro rata among the Banks according to their
respective Pro Rata Shares.
6.2 Prepayments.
6.2.1 Voluntary Prepayments. The Company may from time to time prepay the Loans
in whole or in part; provided, the Company shall give the Agent (which shall
promptly advise each Bank) notice thereof not later than 11:00 A.M., Chicago
time, on the day of such prepayment (which shall be a Business Day), specifying
the Loans to be prepaid and the date and amount of prepayment. Any such partial
prepayment shall be in an amount equal to $100,000 or a higher integral multiple
of $100,000. Any amount of Loans which are voluntarily prepaid may be
reborrowed, subject to the conditions contained herein and in the other Loan
Documents for such borrowings.
6.2.2 Mandatory Prepayments.
(a) The Company shall make a prepayment of the Loans upon the occurrence of any
of the following (each a “Mandatory Prepayment Event”) at the following times
and in the following amounts (such applicable amounts being referred to as
“Designated Proceeds”):
(i) concurrently with the receipt by the Company or any Subsidiary of any Net
Cash Proceeds from any Asset Sale, in an amount equal to one hundred percent
(100%) of such Net Cash Proceeds; provided, however, in the event that, at the
time of any such sale, no Event of Default shall exist or shall result from such
sale, the Company may retain up to $3,000,000 in the aggregate of the Net Cash
Proceeds resulting from all such Asset Sales which have occurred since the
Closing Date; provided, further, that if a mandatory prepayment of the Loans is
required pursuant to this subsection 6.2.2(a)(i), such prepayment shall be
applied first, to the Loans, and second, to any other Obligations;
(ii) concurrently with the receipt by the Company or any Subsidiary of any Net
Cash Proceeds from any issuance of any Debt excluding the proceeds of Debt
permitted by clauses (a) through (i) of Section 10.7), an amount equal to one
hundred percent (100%) of such Net Cash Proceeds, provided, further, that if a
mandatory prepayment of the Loans is required pursuant to this subsection
6.2.2(a)(ii), such prepayment shall be applied first, to the Loans, and second,
to any other Obligations;

 

23



--------------------------------------------------------------------------------



 



(iii) concurrently upon receipt by the Company or any Subsidiary of the Company
of any Property Loss Proceeds in excess of $3,000,000 in the aggregate during
the term of this Agreement, in an amount equal to such excess Property Loss
Proceeds; provided, the recipient (other than Agent) of any payment which
constitutes Property Loss Proceeds may reinvest such payment within one hundred
eighty (180) days, in replacement assets comparable to the assets giving rise to
such payment; provided, further, if the Company or its applicable Subsidiary
does not intend to reinvest such payment, or if the time period set forth in
this sentence expires without such Person having reinvested such payment, the
Company shall prepay the Loans in an amount equal to such payment; provided,
further, that if a mandatory prepayment of the Loans is required pursuant to
this subsection 6.2.2(a)(iii), such prepayment shall be applied first, to the
Loans, and second, to any other Obligations; and
(iv) concurrently with the receipt by the Company or any Subsidiary of the
Company (or any Joint Venture) of any proceeds of or relating to any Existing
Claim in an amount greater than or equal to $15,000, whether as a result of any
award, settlement, order, judgment, liquidation or otherwise, an amount equal to
one hundred percent (100%) of such proceeds (or, if received by such Joint
Venture, in an amount at least equal to the Company’s ownership percentage of
such proceeds when, but only when, distributed by such Joint Venture to the
Company or any Subsidiary of the Company); provided, that if a mandatory
prepayment of the Loans is required pursuant to this subsection 6.2.2(a)(iv),
such prepayment shall be applied first, to the Loans, and second, to any other
Obligations.
(b) If on any day on which the Outstandings exceed the Commitment Amount, the
Company shall immediately prepay the Loans and/or Cash Collateralize the
outstanding Letters of Credit, or do a combination of the foregoing, in an
amount sufficient to eliminate such excess.
6.3 Miscellaneous Prepayment Provisions. Any partial prepayment of a Group of
LIBOR Loans shall be subject to the proviso to subsection 2.2.3(a). Any
prepayment of a LIBOR Loan on a day other than the last day of an Interest
Period therefor shall include interest on the principal amount being repaid and
shall be subject to Section 8.4.
6.4 Payment of Loans. Each Loan made by each Bank shall be paid in full on the
Termination Date.

 

24



--------------------------------------------------------------------------------



 



SECTION 7. MAKING AND PRORATION OF PAYMENTS; SETOFF; TAXES.
7.1 Making of Payments. All payments of principal of or interest on the Notes,
and of all fees, shall be made by the Company to the Agent in immediately
available funds at the office specified by the Agent not later than noon,
Chicago time, on the date due; and funds received after that hour shall be
deemed to have been received by the Agent on the following Business Day.
Provided that such Bank has made all payments required to be made by it under
this Agreement and the other Loan Documents, the Agent shall promptly remit to
each Bank its share of all such payments received in collected funds by the
Agent for the account of such Bank. All payments under Section 8.1 shall be made
by the Company directly to the Bank entitled thereto.
7.2 Application of Certain Payments. Each payment of principal shall be applied
to such Loans as the Company shall direct by notice to be received by the Agent
on or before the date of such payment or, in the absence of such notice, as the
Agent shall determine in its discretion. Concurrently with each remittance to
any Bank of its share of any such payment, the Agent shall advise such Bank as
to the application of such payment.
7.3 Due Date Extension. If any payment of principal or interest with respect to
any of the Loans, or of any fees, falls due on a day which is not a Business
Day, then such due date shall be extended to the immediately following Business
Day (unless, in the case of a LIBOR Loan, such immediately following Business
Day is the first Business Day of a calendar month, in which case such due date
shall be the immediately preceding Business Day) and, in the case of principal,
additional interest shall accrue and be payable for the period of any such
extension.
7.4 Setoff. The Company agrees that the Agent and each Bank have all rights of
set-off and bankers’ lien provided by applicable law, and in addition thereto,
the Company agrees that at any time any Event of Default exists, the Agent and
each Bank may apply to the payment of any obligations of the Company hereunder,
whether or not then due, any and all balances, credits, deposits, accounts or
moneys of the Company then or thereafter with the Agent or such Bank.
7.5 Proration of Payments. If any Bank shall obtain any payment or other
recovery (whether voluntary, involuntary, by application of offset or otherwise,
but excluding any payment pursuant to Section 8.7 or 14.9 and payments of
interest on any Affected Loan) on account of principal of or interest on any
Loan in excess of its pro rata share of payments and other recoveries obtained
by all Banks on account of principal of and interest on the Loans then held by
them, such Bank shall purchase from the other Banks such participations in the
Loans held by them as shall be necessary to cause such purchasing Bank to share
the excess payment or other recovery ratably with each of them; provided, if all
or any portion of the excess payment or other recovery is thereafter recovered
from such purchasing Bank, the purchase shall be rescinded and the purchase
price restored to the extent of such recovery.
7.6 Taxes. All payments of principal of, and interest on, the Loans and all
other amounts payable hereunder shall be made free and clear of and without
deduction for any present or future income, excise, stamp or franchise taxes and
other taxes, fees, duties, withholdings or other charges of any nature
whatsoever imposed by any taxing authority, excluding franchise taxes and taxes
imposed on or measured by any Bank’s net income or receipts (all non-excluded
items being called “Taxes”). If any withholding or deduction from any payment to
be made by the Company hereunder is required in respect of any Taxes pursuant to
any applicable law, rule or regulation, then the Company will:

 

25



--------------------------------------------------------------------------------



 



(a) pay directly to the relevant authority the full amount required to be so
withheld or deducted;
(b) promptly forward to the Agent an official receipt or other documentation
satisfactory to the Agent evidencing such payment to such authority; and
(c) pay to the Agent for the account of the Banks such additional amount as is
necessary to ensure that the net amount actually received by each Bank will
equal the full amount such Bank would have received had no such withholding or
deduction been required.
Moreover, if any Taxes are directly asserted against the Agent or any Bank with
respect to any payment received by the Agent or such Bank hereunder, the Agent
or such Bank may pay such Taxes and the Company will promptly pay such
additional amount (including any penalty, interest or expense) as is necessary
in order that the net amount received by such Person after the payment of such
Taxes (including any Taxes on such additional amount) shall equal the amount
such Person would have received had such Taxes not been asserted.
If the Company fails to pay any Taxes when due to the appropriate taxing
authority or fails to remit to the Agent, for the account of the respective
Banks, the required receipts or other required documentary evidence, the Company
shall indemnify the Banks for any incremental Taxes, interest or penalties that
may become payable by any Bank as a result of any such failure. For purposes of
this Section 7.6, a distribution hereunder by the Agent or any Bank to or for
the account of any Bank shall be deemed a payment by the Company.
Each Bank that: (a) is organized under the laws of a jurisdiction other than the
United States of America or a state thereof and (b)(i) is a party hereto on the
Closing Date or (ii) becomes an assignee of an interest under this Agreement
under Section 14.9.1 after the Closing Date (unless such Bank was already a Bank
hereunder immediately prior to such assignment) shall execute and deliver to the
Company and the Agent one or more (as the Company or the Agent may reasonably
request) United States Internal Revenue Service Form W8EC or Form W8BEN or such
other forms or documents, appropriately completed, as may be applicable to
establish that such Bank is exempt from withholding or deduction of Taxes. The
Company shall not be required to pay additional amounts to any Bank pursuant to
this Section 7.6 to the extent that the obligation to pay such additional
amounts would not have arisen but for the failure of such Bank to comply with
this paragraph.
SECTION 8. INCREASED COSTS; SPECIAL PROVISIONS FOR EURODOLLAR LOANS.
8.1 Increased Costs.
(a) If, after the date hereof, the adoption of, or any change in, any applicable
law, rule or regulation, or any change in the interpretation or administration
of any applicable law, rule or regulation by any governmental authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any Bank (or any LIBOR Office of such Bank) with any
request or directive (whether or not having the force of law) of any such
authority, central bank or comparable agency:

 

26



--------------------------------------------------------------------------------



 



(i) shall subject any Bank (or any LIBOR Office of such Bank) to any tax, duty
or other charge with respect to its LIBOR Loans, its Note or its obligation to
make LIBOR Loans, or shall change the basis of taxation of payments to any Bank
of the principal of or interest on its LIBOR Loans or any other amounts due
under this Agreement in respect of its LIBOR Loans or its obligation to make
LIBOR Loans (except for changes in the rate of tax on the overall net income of
such Bank or its LIBOR Office imposed by the jurisdiction in which such Bank’s
principal executive office or LIBOR Office is located);
(ii) shall impose, modify or deem applicable any reserve (including any reserve
imposed by the FRB, but excluding any reserve included in the determination of
interest rates pursuant to Section 4), special deposit or similar requirement
against assets of, deposits with or for the account of, or credit extended by
any Bank (or any LIBOR Office of such Bank); or
(iii) shall impose on any Bank (or its LIBOR Office) any other condition
affecting its LIBOR Loans, its Note or its obligation to make LIBOR Loans;
and the result of any of the foregoing is to increase the cost to (or to impose
a cost on) such Bank (or any LIBOR Office of such Bank) of making or maintaining
any LIBOR Loan, or to reduce the amount of any sum received or receivable by
such Bank (or its LIBOR Office) under this Agreement or under its Note with
respect thereto, then upon demand by such Bank (which demand shall be
accompanied by a statement setting forth the basis for such demand and a
calculation of the amount thereof in reasonable detail, a copy of which shall be
furnished to the Agent), the Company shall pay directly to such Bank such
additional amount as will compensate such Bank for such increased cost or such
reduction.
(b) If any Bank shall reasonably determine that any change in, or the adoption
or phase-in of, any applicable law, rule or regulation regarding capital
adequacy, or any change in the interpretation or administration thereof by any
governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Bank or any
Person controlling such Bank with any request or directive regarding capital
adequacy (whether or not having the force of law) of any such authority, central
bank or comparable agency, has or would have the effect of reducing the rate of
return on such Bank’s or such controlling Person’s capital as a consequence of
such Bank’s obligations hereunder or under any Letter of Credit to a level below
that which such Bank or such controlling Person could have achieved but for such
change, adoption, phase-in or compliance (taking into consideration such Bank’s
or such controlling Person’s policies with respect to capital adequacy) by an
amount deemed by such Bank or such controlling Person to be material, then from
time to time, upon demand by such Bank (which demand shall be accompanied by a
statement setting forth the basis for such demand and a calculation of the
amount thereof in reasonable detail, a copy of which shall be furnished to the
Agent), the Company shall pay to such Bank such additional amount as will
compensate such Bank or such controlling Person for such reduction.

 

27



--------------------------------------------------------------------------------



 



8.2 Basis for Determining Interest Rate Inadequate or Unfair. If with respect to
any Interest Period:
(a) deposits in Dollars (in the applicable amounts) are not being offered to the
Agent in the interbank eurodollar market for such Interest Period, or the Agent
otherwise reasonably determines (which determination shall be binding and
conclusive on the Company) that by reason of circumstances affecting the
interbank eurodollar market adequate and reasonable means do not exist for
ascertaining the applicable LIBOR; or
(b) Banks having aggregate Pro Rata Shares of forty percent (40%) or more advise
the Agent that LIBOR as determined by the Agent will not adequately and fairly
reflect the cost to such Banks of maintaining or funding LIBOR Loans for such
Interest Period (taking into account any amount to which such Banks may be
entitled under Section 8.1) or that the making or funding of LIBOR Loans has
become impracticable as a result of an event occurring after the date of this
Agreement which in the opinion of such Banks materially affects such Loans;
then the Agent shall promptly notify the other parties thereof and, so long as
such circumstances shall continue: (i) no Bank shall be under any obligation to
make or convert into LIBOR Loans and (ii) on the last day of the current
Interest Period for each LIBOR Loan, such Loan shall, unless then repaid in
full, automatically convert to a Base Rate Loan.
8.3 Changes in Law Rendering LIBOR Loans Unlawful. If any change in, or the
adoption of any new, law, rule or regulation, or any change in the
interpretation of any applicable law, rule or regulation by any governmental or
other regulatory body charged with the administration thereof, should make it
(or in the good faith judgment of any Bank cause a substantial question as to
whether it is) unlawful for any Bank to make, maintain or fund LIBOR Loans, then
such Bank shall promptly notify each of the other parties hereto and, so long as
such circumstances shall continue: (a) such Bank shall have no obligation to
make or convert into LIBOR Loans (but shall make Base Rate Loans concurrently
with the making of or conversion into LIBOR Loans by the Banks which are not so
affected, in each case in an amount equal to the amount of LIBOR Loans which
would be made or converted into by such Bank at such time in the absence of such
circumstances) and (b) on the last day of the current Interest Period for each
LIBOR Loan of such Bank (or, in any event, on such earlier date as may be
required by the relevant law, regulation or interpretation), such LIBOR Loan
shall, unless then repaid in full, automatically convert to a Base Rate Loan.
Each Base Rate Loan made by a Bank which, but for the circumstances described in
the foregoing sentence, would be a LIBOR Loan (an “Affected Loan”) shall remain
outstanding for the same period as the Group of LIBOR Loans of which such
Affected Loan would be a part absent such circumstances.

 

28



--------------------------------------------------------------------------------



 



8.4 Funding Losses. The Company hereby agrees that upon demand by any Bank
(which demand shall be accompanied by a statement setting forth the basis for
the amount being claimed, a copy of which shall be furnished to the Agent), the
Company will indemnify such Bank against any net loss or expense which such Bank
may sustain or incur (including any net loss or expense incurred by reason of
the liquidation or reemployment of deposits or other funds acquired by such Bank
to fund or maintain any LIBOR Loan), as reasonably determined by such Bank, as a
result of: (a) any payment, prepayment or conversion of any LIBOR Loan of such
Bank on a date other than the last day of an Interest Period for such Loan
(including any conversion pursuant to Section 8.3) or (b) any failure of the
Company to borrow, prepay, convert or continue any Loan on a date specified
therefor in a notice of borrowing, prepayment, conversion or continuation
pursuant to this Agreement. For this purpose, all notices to the Agent pursuant
to this Agreement shall be deemed to be irrevocable.
8.5 Right of Banks to Fund through Other Offices. Each Bank may, if it so
elects, fulfill its commitment as to any LIBOR Loan by causing a foreign branch
or Affiliate of such Bank to make such Loan; provided, in such event for the
purposes of this Agreement such Loan shall be deemed to have been made by such
Bank and the obligation of the Company to repay such Loan shall nevertheless be
to such Bank and shall be deemed held by it, to the extent of such Loan, for the
account of such branch or Affiliate.
8.6 Discretion of Banks as to Manner of Funding. Notwithstanding any provision
of this Agreement to the contrary, each Bank shall be entitled to fund and
maintain its funding of all or any part of its Loans in any manner it sees fit,
it being understood, however, that for the purposes of this Agreement all
determinations hereunder shall be made as if such Bank had actually funded and
maintained each LIBOR Loan during each Interest Period for such Loan through the
purchase of deposits having a maturity corresponding to such Interest Period and
bearing an interest rate equal to the LIBOR for such Interest Period.
8.7 Mitigation of Circumstances; Replacement of Banks.
(a) Each Bank shall promptly notify the Company and the Agent of any event of
which it has knowledge which will result in, and will use reasonable commercial
efforts available to it (and not, in such Bank’s sole judgment, otherwise
disadvantageous to such Bank) to mitigate or avoid: (i) any obligation by the
Company to pay any amount pursuant to Section 7.6 or 8.1 or (ii) the occurrence
of any circumstances described in Section 8.2 or 8.3 (and, if any Bank has given
notice of any such event described in clause (i) or (ii) above and thereafter
such event ceases to exist, such Bank shall promptly so notify the Company and
the Agent). Without limiting the foregoing, each Bank will designate a different
funding office if such designation will avoid (or reduce the cost to the Company
of) any event described in clause (i) or (ii) of the preceding sentence and such
designation will not, in such Bank’s sole judgment, be otherwise disadvantageous
to such Bank.

 

29



--------------------------------------------------------------------------------



 



(b) If the Company becomes obligated to pay additional amounts to any Bank
pursuant to Section 7.6 or 8.1, or any Bank gives notice of the occurrence of
any circumstances described in Section 8.2 or 8.3, the Company may designate
another bank which is acceptable to the Agent and the Issuing Bank in their
reasonable discretion (such other bank being called a “Replacement Bank”) to
purchase the Loans of such Bank and such Bank’s rights hereunder, without
recourse to or warranty by, or expense to, such Bank, for a purchase price equal
to the outstanding principal amount of the Loans payable to such Bank plus any
accrued but unpaid interest on such Loans and all accrued but unpaid fees owed
to such Bank and any other amounts payable to such Bank under this Agreement,
and to assume all the obligations of such Bank hereunder, and, upon such
purchase and assumption (pursuant to an Assignment Agreement), such Bank shall
no longer be a party hereto or have any rights hereunder (other than rights with
respect to indemnities and similar rights applicable to such Bank prior to the
date of such purchase and assumption) and shall be relieved from all obligations
to the Company hereunder, and the Replacement Bank shall succeed to the rights
and obligations of such Bank hereunder.
8.8 Conclusiveness of Statements; Survival of Provisions. Determinations and
statements of any Bank pursuant to Section 8.1, 8.2, 8.3 or 8.4 shall be
conclusive absent demonstrable error. Banks may use reasonable averaging and
attribution methods in determining compensation under Sections 8.1 and 8.4, and
the provisions of such Sections shall survive repayment of the Loans, expiration
or termination of the Letters of Credit, cancellation of the Notes, and
termination of this Agreement.
SECTION 9. WARRANTIES.
To induce the Agent and the Banks to enter into this Agreement and to induce the
Banks to make Loans and to issue or participate in Letters of Credit, the
Company warrants to the Agent and the Banks that:
9.1 Organization. The Company is a corporation validly existing and in good
standing under the laws of the State of Montana; each Subsidiary is validly
existing and in good standing under the laws of the jurisdiction of its
organization; and each of the Company and each Subsidiary is duly qualified to
do business in each jurisdiction where, because of the nature of its activities
or properties, such qualification is required, except for such jurisdictions
where the failure to so qualify would not have a Material Adverse Effect.
9.2 Authorization; No Conflict. Each of the Company and each other Loan Party is
duly authorized to execute and deliver each Loan Document to which it is a
party, the Company is duly authorized to borrow monies hereunder and each of the
Company and each other Loan Party is duly authorized to perform its obligations
under each Loan Document to which it is a party. The execution, delivery and
performance by the Company of this Agreement and by each of the Company and each
other Loan Party of each Loan Document to which it is a party, and the
borrowings by the Company hereunder, do not and will not: (a) require any
consent or approval of any governmental agency or authority (other than any
consent or approval which has been obtained and is in full force and effect),
(b) conflict with: (i) any provision of law, (ii) the charter, bylaws or other
organizational documents of the Company or any other Loan Party or (iii) any
agreement, indenture, instrument or other document, or any judgment, order or
decree, which is binding upon the Company or any other Loan Party or any of
their respective properties or (c) require, or result in, the creation or
imposition of any Lien on any asset of the Company, any Subsidiary or any other
Loan Party. In addition to and not in limitation of the foregoing, each of the
Montana Public Service Commission (the “Montana Commission”) and the Wyoming
Public Service Commission (the “Wyoming Commission”) has entered one or more
orders authorizing the execution and delivery of this Credit Agreement.

 

30



--------------------------------------------------------------------------------



 



9.3 Validity and Binding Nature. Each of this Agreement and each other Loan
Document to which the Company or any other Loan Party is a party is the legal,
valid and binding obligation of such Person, enforceable against such Person in
accordance with its terms, subject to bankruptcy, insolvency and similar laws
affecting the enforceability of creditors’ rights generally and to general
principles of equity.
9.4 Financial Condition. The audited consolidated financial statements of the
Company and its Subsidiaries as at June 30, 2006 and the unaudited consolidated
financial statements of the Company and its Subsidiaries for the nine (9) months
ending as of March 31, 2007, copies of each of which have been delivered to each
Bank, were prepared in accordance with GAAP (subject, in the case of such
unaudited statements, to the absence of footnotes and to normal year-end
adjustments) and present fairly the consolidated financial condition of the
Company and its Subsidiaries as at such dates and the results of their
operations for the periods then ended.
9.5 No Material Adverse Change. Except as set forth on Schedule 9.5, since
June 30, 2006, there has been no material adverse change in the financial
condition, operations, assets, business, properties or prospects of the Company
and its Subsidiaries taken as a whole.
9.6 Litigation and Contingent Liabilities. No litigation (including derivative
actions), arbitration proceeding or governmental investigation or proceeding is
pending or, to the Company’s knowledge, threatened against the Company or any
Subsidiary which might reasonably be expected to have a Material Adverse Effect,
except as set forth in Schedule 9.6. Other than any liability incident to such
litigation or proceedings, neither the Company nor any Subsidiary has any
material contingent liabilities not listed on Schedule 9.6 or permitted by
Section 10.7.
9.7 Ownership of Properties; Liens. Each of the Company and each Subsidiary owns
good title and, in the case of real property, good and marketable fee, leasehold
or easement (as applicable) title to all of its properties and assets, real and
personal, tangible and intangible, of any nature whatsoever (including patents,
trademarks, trade names, service marks and copyrights), free and clear of all
Liens, charges and claims (including infringement claims with respect to
patents, trademarks, service marks, copyrights and the like) except as permitted
by Section 10.8.
9.8 Subsidiaries. As of the Closing Date, the Company has no Subsidiaries other
than those listed on Schedule 9.8.
9.9 Pension Plans.
(a) During the period of twelve (12) consecutive months prior to the date of the
execution and delivery of this Agreement or the making of any Loan, (i) no steps
have been taken to terminate any Pension Plan and (ii) no contribution failure
has occurred with respect to any Pension Plan sufficient to give rise to a Lien
under Section 302(f) of ERISA. No condition exists or event or transaction has
occurred with respect to any Pension Plan which could result in the incurrence
by the Company of any material liability, fine or penalty.

 

31



--------------------------------------------------------------------------------



 



(b) All contributions (if any) have been made to any Multiemployer Pension Plan
that are required to be made by the Company or any other member of the
Controlled Group under the terms of the plan or of any collective bargaining
agreement or by applicable law; neither the Company nor any member of the
Controlled Group has withdrawn or partially withdrawn from any Multiemployer
Pension Plan, incurred any withdrawal liability with respect to any such plan or
received notice of any claim or demand for withdrawal liability or partial
withdrawal liability from any such plan, and no condition has occurred which, if
continued, might result in a withdrawal or partial withdrawal from any such
plan; and neither the Company nor any member of the Controlled Group has
received any notice that any Multiemployer Pension Plan is in reorganization,
that increased contributions may be required to avoid a reduction in plan
benefits or the imposition of any excise tax, that any such plan is or has been
funded at a rate less than that required under Section 412 of the Code, that any
such plan is or may be terminated, or that any such plan is or may become
insolvent.
9.10 Investment Company Act. Neither the Company nor any Subsidiary is an
“investment company” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940.
9.11 Status Under Certain Statutes. Neither the Company nor any Subsidiary is a
“holding company,” or a “subsidiary company” of a “holding company,” or an
“affiliate” of a “holding company” or of a “subsidiary company” of a “holding
company,” within the meaning of the Public Utility Holding Company Act of 2005.
Neither the Company nor any Subsidiary is subject to regulation under the
Investment Company Act of 1940, as amended, the ICC Termination Act, as amended,
or the Federal Power Act, as amended. The Company is a public utility as defined
in the statutes of the States of Montana and Wyoming and has the legal right to
function and operate as a natural gas utility in the States of Montana and
Wyoming.
9.12 Regulation U. The Company is not engaged principally, or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying Margin Stock.
9.13 Taxes. Each of the Company and each Subsidiary has filed all tax returns
and reports required by law to have been filed by it and has paid all taxes and
governmental charges thereby shown to be owing, except any such taxes or charges
which are being diligently contested in good faith by appropriate proceedings
and for which adequate reserves in accordance with GAAP shall have been set
aside on its books.
9.14 Solvency, etc. On the Closing Date, and immediately prior to and after
giving effect to each each issuance of a Letter of Credit and borrowing
hereunder and the use of the proceeds thereof: (a) the Company’s and each other
Loan Party’s assets will exceed its liabilities and (b) the Company and each
other Loan Party will be Solvent.

 

32



--------------------------------------------------------------------------------



 



9.15 Environmental Matters.
(a) No Violations. Except as set forth on Schedule 9.15, neither the Company nor
any Subsidiary, nor any operator of the Company’s or any Subsidiary’s
properties, is in violation, or alleged violation, of any judgment, decree,
order, law, permit, license, rule or regulation pertaining to Environmental
Matters, including those arising under the Resource Conservation and Recovery
Act (“RCRA”), the Comprehensive Environmental Response, Compensation and
Liability Act of 1980 (“CERCLA”), the Superfund Amendments and Reauthorization
Act of 1986 or any other Environmental Law which: (i) in any single case,
requires expenditures in any three (3) year period of $50,000 or more by the
Company and its Subsidiaries in penalties and/or for investigative, removal or
remedial actions or (ii) individually or in the aggregate otherwise might
reasonably be expected to have a Material Adverse Effect.
(b) Notices. Except as set forth on Schedule 9.15 and for matters arising after
the Closing Date, in each case none of which could singly or in the aggregate be
expected to have a Material Adverse Effect, neither the Company nor any
Subsidiary has received notice from any third party, including any Federal,
state or local governmental authority: (i) that any one (1) of them has been
identified by the U.S. Environmental Protection Agency as a potentially
responsible party under CERCLA with respect to a site listed on the National
Priorities List, 40 C.F.R. Part 300 Appendix B; (ii) that any hazardous waste,
as defined by 42 U.S.C. §6903(5), any hazardous substance as defined by 42
U.S.C. §9601(14), any pollutant or contaminant as defined by 42 U.S.C. §9601(33)
or any toxic substance, oil or hazardous material or other chemical or substance
regulated by any Environmental Law (all of the foregoing, “Hazardous
Substances”) which any one (1) of them has generated, transported or disposed of
has been found at any site at which a Federal, state or local agency or other
third party has conducted a remedial investigation, removal or other response
action pursuant to any Environmental Law; (iii) that the Company or any
Subsidiary must conduct a remedial investigation, removal, response action or
other activity pursuant to any Environmental Law; or (iv) of any Environmental
Claim.
(c) Handling of Hazardous Substances. Except as set forth on Schedule 9.15: (i)
no portion of the real property or other assets of the Company or any Subsidiary
has been used for the handling, processing, storage or disposal of Hazardous
Substances except in accordance in all material respects with applicable
Environmental Laws; and no underground tank or other underground storage
receptacle for Hazardous Substances is located on such properties; (ii) in the
course of any activities conducted by the Company, any Subsidiary or the
operators of any real property of the Company or any Subsidiary, no Hazardous
Substances have been generated or are being used on such properties except in
accordance in all material respects with applicable Environmental Laws; (iii)
there have been no unpermitted or unauthorized Releases or threatened Releases
of Hazardous Substances on, upon, into or from any real property or other assets
of the Company or any Subsidiary, which Releases singly or in the aggregate
might reasonably be expected to have a Material Adverse Effect on the value of
such real property or assets; (iv) there have been no Releases on, upon, from or
into any real property in the vicinity of the real property or other assets of
the Company or any Subsidiary which, through soil or groundwater contamination,
may have come to be located on, and which might reasonably be expected to have a
Material Adverse Effect on the value of, the real property or other assets of
the Company or any Subsidiary; and (v) any Hazardous Substances generated by the
Company and its Subsidiaries have been transported offsite only by properly
licensed carriers and delivered, to the knowledge of the Company and its
Subsidiaries, only to treatment or disposal facilities maintaining valid permits
as required under applicable Environmental Laws, which transporters and
facilities, to the knowledge of the Company and its Subsidiaries, have been and
are operating in compliance in all material respects with such permits and
applicable Environmental Laws.

 

33



--------------------------------------------------------------------------------



 



9.16 Reserved.
9.17 Insurance. Set forth on Schedule 9.17 is a complete and accurate summary of
the property and casualty insurance program of the Company and its Subsidiaries
as of the Closing Date (including the names of all insurers, policy numbers,
expiration dates, amounts and types of coverage, annual premiums, deductibles,
self-insured retention, and a description in reasonable detail of any
self-insurance program, retrospective rating plan, fronting arrangement or other
risk assumption arrangement involving the Company or any Subsidiary).
9.18 Real Property. Set forth on Schedule 9.18 is a complete and accurate list,
as of the Closing Date, of the addresses of all real property held through fee
ownership, leasehold or easement title by the Company or any Subsidiary.
9.19 Information. All information heretofore or contemporaneously herewith
furnished in writing by the Company or any other Loan Party to the Agent or any
Bank for purposes of or in connection with this Agreement and the transactions
contemplated hereby is, and all written information hereafter furnished by or on
behalf of the Company or any Subsidiary to the Agent or any Bank pursuant hereto
or in connection herewith will be, true and accurate in every material respect
on the date as of which such information is dated or certified, and none of such
information is or will be incomplete by omitting to state any material fact
necessary to make such information not misleading in light of the circumstances
under which made (it being recognized by the Agent and the Banks that any
projections and forecasts provided by the Company are based on good faith
estimates and assumptions believed by the Company to be reasonable as of the
date of the applicable projections or assumptions and that actual results during
the period or periods covered by any such projections and forecasts may differ
from projected or forecasted results).
9.20 Intellectual Property. The Company and each Subsidiary owns and possesses
or has a license or other right to use all patents, patent rights, trademarks,
trademark rights, trade names, trade name rights, service marks, service mark
rights and copyrights as are necessary for the conduct of the business of the
Company and its Subsidiaries, without any infringement upon rights of others
which could reasonably be expected to have a Material Adverse Effect.

 

34



--------------------------------------------------------------------------------



 



9.21 Burdensome Obligations. Neither the Company nor any Subsidiary is a party
to any agreement or contract or subject to any corporate or partnership
restriction which might reasonably be expected to have a Material Adverse
Effect.
9.22 Labor Matters. Except as set forth on Schedule 9.22, neither the Company
nor any Subsidiary is subject to any labor or collective bargaining agreement.
There are no existing or threatened strikes, lockouts or other labor disputes
involving the Company or any Subsidiary that singly or in the aggregate could
reasonably be expected to have a Material Adverse Effect. Hours worked by and
payment made to employees of the Company and its Subsidiaries are not in
violation of the Fair Labor Standards Act or any other applicable law, rule or
regulation dealing with such matters.
9.23 No Default. No Event of Default or Unmatured Event of Default exists or
would result from the incurring by the Company of any Debt hereunder or under
any other Loan Document.
9.24 Foreign Assets Control Regulations and Anti-Money Laundering.
(a) OFAC. Neither the Company nor any of its Subsidiaries: (i) is a Person whose
property or interest in property is blocked or subject to blocking pursuant to
Section 1 of Executive Order 13224 of September 23, 2001 Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism (66 Fed. Reg. 49079 (2001)); (ii) engages in any dealings or
transactions prohibited by Section 2 of such executive order, or is otherwise
associated with any such Person in any manner violative of Section 2; or (iii)
is a Person on the list of Specially Designated Nationals and Blocked Persons or
subject to the limitations or prohibitions under any other U.S. Department of
Treasury’s Office of Foreign Assets Control regulation or executive order.
(b) Patriot Act. The Company and each of its Subsidiaries are in compliance, in
all material respects, with the Patriot Act. No part of the proceeds of the
Loans will be used, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.
9.25 Capitalization. Schedule 9.25 sets forth the authorized equity securities
of each Loan Party as of the date hereof. All issued and outstanding equity
securities of each Loan Party are duly authorized and validly issued, fully
paid, non-assessable, and, other than with respect to the capital stock of the
Company, free and clear of all Liens. All such securities were issued in
compliance with all applicable state and federal laws concerning the issuance of
securities. All of the issued and outstanding equity securities of each Loan
Party (other than the Company) are owned in the amounts and by the Persons as
set forth in such Schedule 9.25. Except as otherwise set forth on Schedule 9.25,
there are no pre-emptive or other outstanding rights, options, warrants,
conversion rights or other similar agreements or understandings for the purchase
or acquisition of any equity securities in any such entity.

 

35



--------------------------------------------------------------------------------



 



SECTION 10. COVENANTS.
Until the expiration or termination of the Commitments and thereafter until all
obligations of the Company hereunder and under the other Loan Documents are paid
in full, the Company agrees that, unless at any time the Required Banks shall
otherwise expressly consent in writing, it will:
10.1 Reports, Certificates and Other Information. Furnish to the Agent and each
Bank:
10.1.1 Annual Report. Promptly when available and in any event within ninety
(90) days after the close of each Fiscal Year, a copy of the annual audit report
of the Company and its Subsidiaries for such Fiscal Year, including therein
consolidated balance sheets and statements of earnings and cash flows of the
Company and its Subsidiaries as at the end of such Fiscal Year, certified
without qualification by Hein & Associates LLP or other independent auditors of
recognized standing selected by the Company and reasonably acceptable to the
Required Banks, together with: (i) a written statement from such accountants to
the effect that in making the examination necessary for the signing of such
annual audit report by such accountants, nothing came to their attention that
caused them to believe that the Company was not in compliance with any provision
of Section 10.6, 10.7, 10.9 or 10.10 of this Agreement insofar as such provision
relates to accounting matters or, if something has come to their attention that
caused them to believe that the Company was not in compliance with any such
provision, describing such non-compliance in reasonable detail and (ii) a
comparison with the budget for such Fiscal Year and a comparison with the
previous Fiscal Year.
10.1.2 Interim Reports. Promptly when available and in any event within forty
five (45) days after the end of each Fiscal Quarter (except the last Fiscal
Quarter of each Fiscal Year), consolidated balance sheets of the Company and its
Subsidiaries as of the end of such Fiscal Quarter, together with consolidated
statements of earnings and cash flows for such Fiscal Quarter and for the period
beginning with the first day of such Fiscal Year and ending on the last day of
such Fiscal Quarter, together with a comparison with the corresponding period of
the previous Fiscal Year and a comparison with the budget for such period of the
current Fiscal Year, certified by a Responsible Officer of the Company.
10.1.3 Compliance Certificates. Contemporaneously with the furnishing of a copy
of each annual audit report pursuant to Section 10.1.1 and each set of quarterly
statements pursuant to Section 10.1.2, a duly completed compliance certificate
in the form of Exhibit B, with appropriate insertions, dated the date of such
annual report or such quarterly statements and signed by a Responsible Officer
of the Company, containing a computation of each of the financial ratios and
restrictions set forth in Section 10.6 and a statement to the effect that such
officer has not become aware of any Event of Default or Unmatured Event of
Default that has occurred and is continuing or, if there is any such event,
describing it and the steps, if any, being taken to cure it.
10.1.4 Reports to the SEC and to Shareholders. Promptly upon the filing or
sending thereof, copies of all regular, periodic or special reports of the
Company or any Subsidiary filed with the SEC; copies of all registration
statements of the Company or any Subsidiary filed with the SEC (other than on
Form S-8); and copies of all proxy statements or other communications made to
security holders generally.

 

36



--------------------------------------------------------------------------------



 



10.1.5 Notice of Default, Litigation and ERISA Matters. Promptly upon becoming
aware of any of the following, written notice describing the same and the steps
being taken by the Company or the Subsidiary affected thereby with respect
thereto:
(a) the occurrence of an Event of Default or an Unmatured Event of Default;
(b) any litigation, arbitration or governmental investigation or proceeding not
previously disclosed by the Company to the Banks which has been instituted or,
to the knowledge of the Company, is threatened against the Company or any
Subsidiary or to which any of the properties of any thereof is subject which
might reasonably be expected to have a Material Adverse Effect;
(c) the institution of any steps by any member of the Controlled Group or any
other Person to terminate any Pension Plan, or the failure of any member of the
Controlled Group to make a required contribution to any Pension Plan (if such
failure is sufficient to give rise to a Lien under Section 302(f) of ERISA) or
to any Multiemployer Pension Plan, or the taking of any action with respect to a
Pension Plan which could result in the requirement that the Company furnish a
bond or other security to the PBGC or such Pension Plan, or the occurrence of
any event with respect to any Pension Plan or Multiemployer Pension Plan which
could result in the incurrence by any member of the Controlled Group of any
material liability, fine or penalty (including any claim or demand for
withdrawal liability or partial withdrawal from any Multiemployer Pension Plan),
or any material increase in the contingent liability of the Company with respect
to any post-retirement welfare plan benefit, or any notice that any
Multiemployer Pension Plan is in reorganization, that increased contributions
may be required to avoid a reduction in plan benefits or the imposition of an
excise tax, that any such plan is or has been funded at a rate less than that
required under Section 412 of the Code, that any such plan is or may be
terminated, or that any such plan is or may become insolvent;
(d) any cancellation or material change in any insurance maintained by the
Company or any Subsidiary; or
(e) any other event (including: (i) any violation of any Environmental Law or
the assertion of any Environmental Claim or (ii) the enactment or effectiveness
of any law, rule or regulation) which might reasonably be expected to have a
Material Adverse Effect.
10.1.6 Reserved.
10.1.7 Management Reports. Promptly upon the request of the Agent or any Bank,
copies of all detailed financial and management reports submitted to the Company
by independent auditors in connection with each annual or interim audit made by
such auditors of the books of the Company.

 

37



--------------------------------------------------------------------------------



 



10.1.8 Projections. As soon as practicable, and in any event within thirty
(30) days after approval by the board of directors thereof, financial
projections for the Company and its Subsidiaries for the next Fiscal Year
(including an operating budget and a capital budget) prepared in a manner
consistent with the projections delivered by the Company to the Banks prior to
the Closing Date or otherwise in a manner reasonably satisfactory to the Agent,
accompanied by a certificate of a Responsible Officer of the Company on behalf
of the Company to the effect that: (i) such projections were prepared by the
Company in good faith, (ii) the Company has a reasonable basis for the
assumptions contained in such projections and (iii) such projections have been
prepared in accordance with such assumptions.
10.1.9 Subordinated Debt and Private Placement Notes Documents. Promptly from
time to time, copies of any notices (including notices of default or
acceleration) received from any holder or trustee of, under or with respect to
any Private Placement Notes Debt or Subordinated Debt.
10.1.10 Reserved.
10.1.11 Other Information. Promptly from time to time, such other information
concerning the Company and its Subsidiaries as any Bank or the Agent may
reasonably request.
10.2 Books, Records and Inspections. Keep, and cause each Subsidiary to keep,
its books and records in accordance with sound business practices sufficient to
allow the preparation of financial statements in accordance with GAAP; permit,
and cause each Subsidiary to permit, any Bank or the Agent or any representative
thereof to inspect the properties and operations of the Company or such
Subsidiary; and permit, and cause each Subsidiary to permit, at any reasonable
time and with reasonable notice (or at any time without notice if an Event of
Default exists), any Bank or the Agent or any representative thereof to visit
any or all of its offices, to discuss its financial matters with its officers
and its independent auditors (and the Company hereby authorizes such independent
auditors to discuss such financial matters with any Bank or the Agent or any
representative thereof), and to examine (and, at the expense of the Company or
the applicable Subsidiary, photocopy extracts from) any of its books or other
records. All such inspections by the Agent shall be at the Company’s expense.
10.3 Maintenance of Property; Insurance.
(a) Keep, and cause each Subsidiary to keep, all property useful and necessary
in the business of the Company or such Subsidiary in good working order and
condition, ordinary wear and tear excepted.
(b) Maintain, and cause each Subsidiary to maintain, with responsible insurance
companies, such insurance as may be required by any law or governmental
regulation or court decree or order applicable to it and such other insurance,
to such extent and against such hazards and liabilities, as is customarily
maintained by companies similarly situated, but which shall insure against all
risks and liabilities of the type identified on Schedule 9.17 and shall have
insured amounts no less than, and deductibles no higher than, those set forth on
such schedule; and, upon request of the Agent or any Bank, furnish to the Agent
or such Bank a certificate setting forth in reasonable detail the nature and
extent of all insurance maintained by the Company and its Subsidiaries.

 

38



--------------------------------------------------------------------------------



 



10.4 Compliance with Laws; Payment of Taxes and Liabilities.
(a) Comply, and cause each Subsidiary to comply, in all material respects with
all applicable laws, rules, regulations, decrees, orders, judgments, licenses
and permits, except where failure to comply could not reasonably be expected to
have a Material Adverse Effect; and
(b) Pay, and cause each Subsidiary to pay, prior to delinquency, all taxes and
other governmental charges against it or any of its property, as well as claims
of any kind which, if unpaid, might become a Lien on any of its property;
provided the foregoing shall not require the Company or any Subsidiary to pay
any such tax or charge so long as it shall contest the validity thereof in good
faith by appropriate proceedings and shall set aside on its books adequate
reserves with respect thereto in accordance with GAAP.
10.5 Maintenance of Existence, etc. Maintain and preserve, and (subject to
Section 10.11) cause each Subsidiary to maintain and preserve: (a) its existence
and good standing in the jurisdiction of its organization and (b) its
qualification to do business and good standing in each jurisdiction where the
nature of its business makes such qualification necessary (except in those
instances in which the failure to be qualified or in good standing does not have
a Material Adverse Effect).
10.6 Financial Covenants.
10.6.1 Interest Coverage Ratio. Not permit the Interest Coverage Ratio for any
Computation Period to be less than 2.00 to 1.00 as of the last day of any Fiscal
Quarter.
10.6.2 Total Debt to Capital Ratio. Not permit the Total Debt to Capital Ratio
as of the last day of any Fiscal Quarter to exceed 0.65 to 1.00.
10.7 Limitations on Debt. Not, and not permit any Subsidiary to, create, incur,
assume or suffer to exist any Debt, except:
(a) obligations under this Agreement and the other Loan Documents;
(b) Debt secured by Liens permitted by subsection 10.8(d), and extensions,
renewals and refinancings thereof; provided that the aggregate amount of all
such Debt at any time outstanding shall not exceed $500,000;
(c) Debt of Subsidiaries to the Company; provided, however, (i) in no event
shall the Debt of Resources to the Company, when taken together with all capital
contributions and other distributions of the Company or any of its Subsidiaries
other than Resources made to, as well as all Investments by such Persons in,
Resources from and after the Closing Date, exceed $3,000,000 in the aggregate at
any time, and (ii) any Debt of Bangor Gas and Frontier Energy to any Loan Party
shall be evidenced by an effective intercompany promissory note in form and
substance reasonably satisfactory to Agent;

 

39



--------------------------------------------------------------------------------



 



(d) unsecured Debt of the Company to Subsidiaries;
(e) (i) Subordinated Debt; and (ii) Private Placement Notes Debt;
(f) Hedging Obligations incurred for bona fide hedging purposes and not for
speculation, provided, that any such Hedging Obligations shall be pursuant to
Hedging Agreement entered into by the Company or any of its Subsidiaries with
one or more of the Banks party hereto, provided further, that if all of the
Banks fail to offer the Company or its Subsidiaries (as applicable) a market
rate with respect to any proposed Hedging Agreement, the Company or its
Subsidiaries (as applicable) may enter into such a Hedging Agreement on an
unsecured basis with a third party, and on terms, reasonably satisfactory to
Agent;
(g) Debt described on Schedule 10.7 and any extension, renewal or refinancing
thereof so long as the principal amount thereof is not increased;
(h) other Debt, in addition to the Debt listed above, in an aggregate amount not
at any time exceeding $1,000,000.
10.8 Liens. Not, and not permit any Subsidiary to, create or permit to exist any
Lien on any of its real or personal properties, assets or rights of whatsoever
nature (whether now owned or hereafter acquired), except:
(a) Liens for taxes or other governmental charges not at the time delinquent or
thereafter payable without penalty or being contested in good faith by
appropriate proceedings and, in each case, for which it maintains adequate
reserves;
(b) Liens arising in the ordinary course of business (such as: (i) Liens of
carriers, warehousemen, mechanics and materialmen and other similar Liens
imposed by law and (ii) Liens incurred in connection with worker’s compensation,
unemployment compensation and other types of social security (excluding Liens
arising under ERISA) or in connection with surety bonds, bids, performance bonds
and similar obligations) for sums not overdue or being contested in good faith
by appropriate proceedings and not involving any deposits or advances or
borrowed money or the deferred purchase price of property or services and, in
each case, for which it maintains adequate reserves;
(c) Liens described on Schedule 10.8;
(d) subject to the limitation set forth in subsection 10.7(b): (i) Liens arising
in connection with Capital Leases (and attaching only to the property being
leased), (ii) Liens existing on property at the time of the acquisition thereof
by the Company or any Subsidiary (and not created in contemplation of such
acquisition) and (iii) Liens that constitute purchase money security interests
on any property securing debt incurred for the purpose of financing all or any
part of the cost of acquiring such property; provided, any such Lien attaches to
such property within sixty (60) days of the acquisition thereof and attaches
solely to the property so acquired;

 

40



--------------------------------------------------------------------------------



 



(e) attachments, appeal bonds, judgments and other similar Liens, for sums not
exceeding $250,000 arising in connection with court proceedings, provided,
execution or other enforcement of such Liens is effectively stayed and the
claims secured thereby are being actively contested in good faith and by
appropriate proceedings;
(f) easements, rights of way, restrictions, minor defects or irregularities in
title and other similar Liens not interfering in any material respect with the
ordinary conduct of the business of the Company or any Subsidiary;
(g) reserved;
(h) any other Liens securing Debt which do not exceed an aggregate amount of
$1,000,000; and
(i) the replacement, extension or renewal of any Lien permitted by clauses (c)
or (h) above upon or in the same property theretofore subject thereto arising
out of the extension, renewal or replacement of the Debt secured thereby
(without increase in the amount thereof).
10.9 Operating Leases. Not permit the aggregate amount of all rental payments
under Operating Leases made (or scheduled to be made) by the Company and its
Subsidiaries (on a consolidated basis) to exceed $500,000 in any Fiscal Year.
10.10 Restricted Payments. Not, and not permit any Subsidiary to: (a) make any
distribution to any of its shareholders, (b) purchase or redeem any of its
capital stock or other equity interests or any warrants, options or other rights
in respect thereof, (c) pay any management fees or similar fees to any of its
shareholders or any Affiliate thereof, (d) make any redemption, prepayment,
defeasance or repurchase of any Private Placement Notes Debt, other than at
regularly-scheduled times (without giving effect to mandatory prepayment,
acceleration or similar provisions), or (e) set aside funds for any of the
foregoing. Notwithstanding the foregoing (i) any Subsidiary may pay dividends or
make other distributions to the Company or to a Wholly-Owned Subsidiary (other
than to Bangor Gas and Frontier Energy) and the Company may declare and pay
dividends once each Fiscal Quarter to its shareholders if and solely to the
extent: (x) such payment, when added to all other such payments made pursuant to
this clause (i) and all payments made pursuant to clause (ii) below during the
sixty (60) months immediately preceding the month in which such dividend is
declared and paid, will not exceed seventy five percent (75%) of the
Consolidated Net Income for the sixty (60) months immediately preceding the
month in which such dividend is declared and paid; (y) no Unmatured Event of
Default or Event of Default has occurred or would occur after giving effect to
such dividend; and (z) after giving effect to the declaration and payment of
such dividend, the Company is in compliance with the financial covenants set
forth in Section 10.6, as computed for the most recent Fiscal Quarter for which
financial statements have been (and are required to be) delivered hereunder; and
(ii) the Borrower may purchase or redeem a portion of its capital stock or other
equity interests or any warrants, options or other rights in respect thereof, if
and solely to the extent: (x) such payment, when added to all other such
payments made pursuant to this clause (ii) and all payments made pursuant to
clause (i) above during the sixty (60) months immediately preceding the month in
which such purchase or redemption is declared and paid, will not exceed seventy
five percent (75%) of the Consolidated Net Income for the sixty (60) months
immediately preceding the month in which such purchase or redemption is declared
and paid; (y) no Unmatured Event of Default or Event of Default has occurred or
would occur after giving effect to such purchase or redemption; and (z) after
giving effect to the declaration and payment of such purchase or redemption, the
Company is in compliance with the financial covenants set forth in Section 10.6,
as computed for the most recent Fiscal Quarter for which financial statements
have been (and are required to be) delivered hereunder.

 

41



--------------------------------------------------------------------------------



 



10.11 Mergers, Consolidations, Sales. Not, and not permit any Subsidiary to, be
a party to any merger or consolidation, sell all or substantially all assets or
any stock of any class of, or any partnership or joint venture or other equity
interest in, any such Person, or, except in the ordinary course of its business,
sell, transfer, convey or lease all or any substantial part of its assets, or
sell or assign with or without recourse any receivables, except for: (a) any
such merger, consolidation, sale, transfer, conveyance, lease or assignment of
or by any Wholly-Owned Subsidiary (other than Bangor Gas, Frontier Energy and
Resources) into the Company or into, with or to any other Wholly-Owned
Subsidiary (other than Bangor Gas, Frontier Energy and Resources); (b) any such
purchase or other acquisition by the Company or any Wholly-Owned Subsidiary
(other than Bangor Gas, Frontier Energy and Resources) of the assets or stock of
any Wholly-Owned Subsidiary (other than Bangor Gas, Frontier Energy and
Resources); and (c) sales and dispositions of assets (including the stock of
Subsidiaries) for at least fair market value (as determined by the Board of
Directors of the Company) so long as the net book value of all assets sold or
otherwise disposed of in any Fiscal Year (other than Inventory sold in the
ordinary course of business and in accordance with past practices) does not
exceed five percent (5%) of the net book value of the consolidated assets of the
Company and its Subsidiaries as of the last day of the preceding Fiscal Year;
provided, however, if and solely to the extent (i) such disposition or
dispositions are conducted pursuant to documentation in form and substance
reasonably satisfactory to the Agent, (ii) the proceeds of such disposition are
applied as a mandatory prepayment against the Loans in the manner required by
the terms of the Credit Agreement, and (iii) no Unmatured Default or Event of
Default is then existing or shall arise as a result thereof.
10.12 Modification of Organizational Documents. Not permit the Certificate or
Articles of Incorporation, Bylaws or other organizational documents of the
Company or any Subsidiary to be amended or modified in any way which might
reasonably be expected to materially adversely affect the interests of the
Banks.
10.13 Use of Proceeds. Use the proceeds of the Loans solely to finance working
capital needs and other general corporate purposes of the Company and its
Subsidiaries; and in no event use or permit any proceeds of any Loan to be used,
either directly or indirectly, for the purpose, whether immediate, incidental or
ultimate, of “purchasing or carrying” any Margin Stock.
10.14 Further Assurances. Take, and cause each Subsidiary to take, such actions
as are necessary or as the Agent or the Required Banks may reasonably request
from time to time (including the execution and delivery of guaranties) to ensure
that the obligations of the Company hereunder and under the other Loan Documents
are guaranteed by all of its Subsidiaries (including, promptly upon the
acquisition or creation thereof, any Subsidiary acquired or created after the
date hereof) by execution of a counterpart of the Guaranty.

 

42



--------------------------------------------------------------------------------



 



10.15 Transactions with Affiliates. Not, and not permit any Subsidiary to, enter
into, or cause, suffer or permit to exist any transaction, arrangement or
contract with any of its other Affiliates (other than the Company and its
Subsidiaries) which is on terms that are less favorable than are obtainable from
any Person which is not one of its Affiliates.
10.16 Employee Benefit Plans. Maintain, and cause each Subsidiary to maintain,
each Pension Plan in substantial compliance with all applicable requirements of
law and regulations.
10.17 Environmental Matters.
(a) If any Release or Disposal of Hazardous Substances shall occur or shall have
occurred on any real property or any other assets of the Company or any
Subsidiary, the Company shall, or shall cause the applicable Subsidiary to,
cause the prompt containment and removal of such Hazardous Substances and the
remediation of such real property or other assets as necessary to comply with
all Environmental Laws and to preserve the value of such real property or other
assets. Without limiting the generality of the foregoing, the Company shall, and
shall cause each Subsidiary to, comply with any valid Federal or state judicial
or administrative order requiring the performance at any real property of the
Company or any Subsidiary of activities in response to the Release or threatened
Release of a Hazardous Substance.
(b) To the extent that the transportation of “hazardous waste” as defined by
RCRA is permitted by this Agreement, the Company shall, and shall cause its
Subsidiaries to, dispose of such hazardous waste only at licensed disposal
facilities operating in compliance with Environmental Laws.
10.18 Unconditional Purchase Obligations. Not, and not permit any Subsidiary to,
enter into or be a party to any contract for the purchase of materials, supplies
or other property or services if such contract requires that payment be made by
it regardless of whether delivery is ever made of such materials, supplies or
other property or services, other than contracts entered into in the ordinary
course of business and in accordance with past practices.
10.19 Inconsistent Agreements. Not, and not permit any Subsidiary to, enter into
any agreement containing any provision which would: (a) be violated or breached
by any borrowing by the Company hereunder or by the performance by the Company
or any Subsidiary of any of its obligations hereunder or under any other Loan
Document, or (b) create or permit to exist or become effective any encumbrance
or restriction on the ability of any Subsidiary to: (i) pay dividends or make
other distributions to the Company or any other applicable Subsidiary, or pay
any Debt owed to the Company or any other Subsidiary, (ii) make loans or
advances to the Company or (iii) transfer any of its assets or properties to the
Company.
10.20 Business Activities. Not, and not permit any Subsidiary to, engage in any
line of business other than the businesses engaged in on the date hereof and
businesses reasonably related thereto.

 

43



--------------------------------------------------------------------------------



 



10.21 Investments. Not, and not permit any Subsidiary to, make or permit to
exist any Investment in any other Person, or maintain any master, operating,
disbursement, payroll, petty cash, deposit, checking, savings, money market
investments, certificates of deposits, securities or any other account with any
Person, except (without duplication) the following:
(a) contributions by the Company to the capital of any of its Subsidiaries
(other than Bangor Gas and Frontier Energy), or by any such Subsidiary to the
capital of any of its Subsidiaries (other than Bangor Gas and Frontier Energy);
provided, however, in no event shall the amount of all capital contributions and
other distributions of the Company and its Subsidiaries other than Resources
made to, as well as all Investments by such Persons in, Resources from and after
the Closing Date, when taken together with the amount of Debt of Resources to
the Company and its Subsidiaries other than Resources outstanding, exceed
$3,000,000 in the aggregate at any time;
(b) in the ordinary course of business, Investments by the Company in any
Subsidiary or by any Subsidiary in the Company, by way of intercompany loans,
advances or guaranties, all to the extent permitted by Section 10.7; provided,
however, in no event shall the amount of all capital contributions and other
distributions of the Company and its Subsidiaries other than Resources made to,
as well as all Investments by such Persons in, Resources from and after the
Closing Date, when taken together with the amount of Debt of Resources to the
Company and its Subsidiaries other than Resources outstanding, exceed $3,000,000
in the aggregate at any time;
(c) Suretyship Liabilities permitted by Section 10.7;
(d) Cash Equivalent Investments;
(e) bank deposits in the ordinary course of business; provided, the aggregate
amount of all such deposits (excluding amounts in payroll accounts) which are
maintained with any bank other than a Bank shall not exceed $500,000 for any
period of three (3) consecutive days;
(f) Investments in securities of account debtors received pursuant to any plan
of reorganization or similar arrangement upon the bankruptcy or insolvency of
such account debtors;
(g) Investments listed on Schedule 10.21;
(h) Permitted Acquisitions; and
(i) equity Investments in a Person (other than the Company or its Subsidiaries)
by the Company or any of its Subsidiaries (other than Bangor Gas, Frontier
Energy or Resources) representing less than fifty percent (50%) of the
outstanding equity capital of such Person; provided, (1) such Person is in the
same line of business as the Company and (2) such Investment does not constitute
a Joint Venture;

 

44



--------------------------------------------------------------------------------



 



provided; in no event shall the aggregate amount of all such Investments,
including, without limitation, Permitted Acquisitions, in any Fiscal Year exceed
twenty five percent (25%) of Borrower’s net worth as of the last day of
Borrower’s most recently completed Fiscal Year; provided, further: (x) any
Investment which when made complies with the requirements of the definition of
the term “Cash Equivalent Investment” may continue to be held notwithstanding
that such Investment if made thereafter would not comply with such requirements;
(y) no Investment otherwise permitted by clause (b), (c), or (g) shall be
permitted to be made if, immediately before or after giving effect thereto, any
Event of Default or Unmatured Event of Default exists.
10.22 Restriction of Amendments to Certain Documents. Not amend or otherwise
modify, or waive any rights under, any of the Subordinated Debt Documents or the
Private Placement Notes Documents without the prior written consent of Agent and
the Banks, which consent shall be given in their sole discretion.
10.23 Fiscal Year. Not change its Fiscal Year without giving Agent at least
thirty (30) days prior written notice thereof.
10.24 Cancellation of Debt. Not, and not permit any Subsidiary to (i) cancel any
claim or debt owing to it, except for reasonable consideration or in the
ordinary course of business, and except for the cancellation of debts, or
(ii) cancel, settle or otherwise waive any rights in respect of any Existing
Claim except any settlement or waiver determined by the Company or such
Subsidiary to be advantageous to or in the best interests of the Company or such
Subsidiary in its reasonable business judgment.
10.25 Foreign Subsidiaries. Anything contained in this Agreement to the contrary
notwithstanding, not, and not permit any Subsidiary to, invest, create or
otherwise permit to exist any Subsidiary that is not organized, formed or
existing under the laws of a State of the United Sates.
10.26 Reserved.
10.27 Reserved.
10.28 OFAC, Etc. Neither the Company nor any of its Subsidiaries: (a) will
become a Person whose property or interests in property are blocked or subject
to blocking pursuant to Section 1 of Executive Order 13224 of September 23, 2001
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
to Commit or Support Terrorism (66 Fed. Reg. 49079(2001); (b) will engage in any
dealings or transactions prohibited by Section 2 of such executive order, or be
otherwise associated with any such Person in any manner volatile of such
Section 2; or (c) will otherwise become a Person on the list of Specially
Designated Nationals and Blocked Persons or subject to the limitations or
prohibitions under any other OFAC regulation or executive order.
10.29 Negative Pledges. Except as a result of the Loan Documents or the Private
Placement Notes Documents, Borrower shall not and shall not permit or cause any
of its Subsidiaries to, directly or indirectly, create or otherwise cause or
suffer to exist or become effective any consensual restriction or encumbrance of
any kind on the ability of Borrower or any such Subsidiary to pay dividends or
make any other distribution on Borrower’s or any of such Subsidiary’s equity
securities or to pay fees or make other payments and distributions to Borrower.
Borrower shall not and shall not permit or cause any of its Subsidiaries to,
directly or indirectly, enter into, assume or become subject to any contract or
agreement containing any anti-assignment clause, except in connection with any
document or instrument governing Liens related to purchase money Debt and
Capital Leases which, in each case, otherwise constitute permitted Liens.

 

45



--------------------------------------------------------------------------------



 



10.30 Post-Closing Obligations. Notwithstanding the conditions precedent set
forth in Section 11 below, Borrower has informed Agent and the Banks that
certain of such items required to be delivered to Agent as conditions precedent
to the effectiveness of this Agreement will not be delivered to Agent as of the
date hereof. Therefore, with respect to the items set forth below (the
“Outstanding Items”), and notwithstanding anything to the contrary contained
herein or in any other Loan Document, the Borrower shall deliver each
Outstanding Item to Agent in the form, manner and time set forth below for such
Outstanding Item:
(a) Within three (3) Business Days after the Closing Date, Borrower shall
deliver or cause to be delivered to Agent an opinion of law by Brunenkant &
Cross, LLP replacing that certain legal opinion dated as of June 20, 2007 issued
by Brunenkant & Cross, LLP to Agent and reflecting such modifications requested
by, and otherwise being in form and substance satisfactory to Agent; and
(b) Within sixty (60) days after the Closing Date, Borrower shall deliver to
Agent an opinion of law by legal counsel acceptable to Agent with respect to
certain Wyoming state regulatory matters affecting Borrower and each of its
Subsidiaries in form and substance satisfactory to Agent.
SECTION 11. EFFECTIVENESS; CONDITIONS OF LENDING, ETC.
The obligation of each Bank to make its Loans and of the Issuing Bank to issue
Letters of Credit is subject to the following conditions precedent:
11.1 Initial Credit Extension. The obligation of the Banks to make any initial
Loans and of the Issuing Bank to issue any initial Letters of Credit (whichever
comes first) is, in addition to the conditions precedent specified in
Section 11.2, subject to the conditions precedent that the Agent shall have
received all of the following, each duly executed and dated the Closing Date (or
such earlier date as shall be satisfactory to the Agent), in form and substance
satisfactory to the Agent (and the date on which all such conditions precedent
have been satisfied or waived in writing by the Agent and the Required Banks is
called the “Closing Date”):
11.1.1 Notes. The Notes.
11.1.2 Resolutions. Certified copies of resolutions of the Board of Directors of
the Company authorizing the execution, delivery and performance by the Company
of this Agreement, the Notes and the other Loan Documents to which the Company
is a party; and certified copies of resolutions of the Board of Directors of
each other Loan Party authorizing the execution, delivery and performance by
such Loan Party of each Loan Document to which such entity is a party.
11.1.3 Consents, etc. Certified copies of all documents evidencing any necessary
corporate or partnership action, consents and governmental approvals (if any)
required for the execution, delivery and performance by the Company and each
other Loan Party of the documents referred to in this Section 11.

 

46



--------------------------------------------------------------------------------



 



11.1.4 Incumbency and Signature Certificates. A certificate of the Secretary or
an Assistant Secretary (or other appropriate representative) of each Loan Party
certifying the names of the officer or officers of such entity authorized to
sign the Loan Documents to which such entity is a party, together with a sample
of the true signature of each such officer (it being understood that the Agent
and each Bank may conclusively rely on each such certificate until formally
advised by a like certificate of any changes therein).
11.1.5 Guaranty. A counterpart of the Guaranty executed by each Subsidiary of
the Company other than Bangor and Frontier.
11.1.6 Reserved.
11.1.7 Reserved.
11.1.8 Opinions of Counsel. Written opinions of law of counsel to the Company
and its Subsidiaries, all in form and substance and covering such subject matter
as is satisfactory to Agent and its counsel and dated as of the Closing Date.
11.1.9 Insurance. Evidence satisfactory to the Agent of the existence of
insurance required to be maintained pursuant to subsection 10.3(b).
11.1.10 Copies of Documents. Copies, in form and substance satisfactory to Agent
and the Banks and certified by the Secretary of the Company, of: (a) the Private
Placement Notes Documents, (b) (i) audited consolidated financial statements for
the Fiscal Year ended June 30, 2006, and (ii) unaudited financial statements for
the Fiscal Quarters ended September 30, 2006, December 31, 2006 and March 31,
2007, and (c) projected summary income statements as well as cash flow and
shareholders’ equity projections for each Fiscal Year through the Fiscal Year
ending June 30, 2010 (the “Forecasts”). The Forecasts shall be presented on a
pro forma basis to include such adjustments as are necessary to give effect to
the consummation of the financings contemplated hereby as if such transactions
had already occurred, consistent in all material respects with the sources and
uses of cash as previously described to the Banks and the forecasts previously
provided to the Banks prepared by the Company. The Agent and the Banks
acknowledge the Forecasts (x) are based on good faith estimates and assumptions
made by the management of the Company, it being recognized, however, that
forecasts and projections as to future events are not to be viewed as facts and
that the actual results during the period or periods covered by the Forecasts
may differ from the projected and forecast results and that the differences may
be material, and (y) are confidential and non-public information, and (z) are
furnished separately for the information of the Agent and the Banks and are not
made part of this Agreement.
11.1.11 Payment of Fees. Evidence of payment by the Company of all accrued and
unpaid fees, costs and expenses to the extent then due and payable on the
Closing Date, together with all Attorney Costs of the Agent to the extent
invoiced prior to the Closing Date plus such additional amounts of Attorney
Costs as shall constitute the Agent’s reasonable estimate of Attorney Costs
incurred or to be incurred by the Agent through the closing proceedings;
provided, such estimate shall not thereafter preclude final settling of accounts
between the Company and the Agent.

 

47



--------------------------------------------------------------------------------



 



11.1.12 Solvency Certificate. A Solvency Certificate, substantially in the form
provided and approved by Agent, executed by a Responsible Officer of the
Company.
11.1.13 Reserved.
11.1.14 Search Results; Lien Terminations. To the extent required by the Agent,
certified copies of search reports certified by a party acceptable to the Agent,
dated a date reasonably near to the Closing Date, listing all effective
financing statements which name the Company and each Subsidiary (under their
present names and any previous names) as debtors, together with: (i) copies of
such financing statements, (ii) executed copies of proper UCC termination
statements, if any, necessary to release all Liens and other rights of any
Person in any Property of the Loan Parties (other than Liens permitted by
Section 10.8) and (iii) such other UCC termination statements as the Agent may
reasonably request.
11.1.15 Reserved.
11.1.16 Closing Certificate. A certificate signed by a Responsible Officer of
the Company dated as of the Closing Date, affirming the matters set forth in
Section 11.2.1 as of the Closing Date.
11.1.17 Reserved.
11.1.18 Certificate, Consents and Permits. Evidence satisfactory to the Agent
that: (i) all necessary governmental, regulatory, creditor, shareholder, partner
and other material consents, approvals and exemptions required to be obtained by
the Company in connection with the execution, delivery and performance by the
Company and its Subsidiaries under this Agreement and the other Loan Documents
have been duly obtained and are in full force and effect and (ii) all material
permits necessary for the operation of the business have been obtained.
11.1.19 Other. Such other documents as the Agent or any Bank may reasonably
request.
11.2 Conditions. The obligation of each Bank to make each Loan and of the
Issuing Bank to issue each Letter of Credit is subject to the following further
conditions precedent that:
11.2.1 Compliance with Warranties, No Default, etc. Both before and after giving
effect to any borrowing and any issuance of a Letter of Credit, the following
statements shall be true and correct:
(a) the representations and warranties of the Company and each Subsidiary set
forth in this Agreement and the other Loan Documents shall be true and correct
in all material respects with the same effect as if then made (except to the
extent stated to relate to a specific earlier date, in which case such
representations and warranties shall be true and correct as of such earlier
date) and, in any event, except as set forth on Schedule 9.5, since June 30,
2006, there has been no material adverse change in the financial condition,
operations, assets, business, properties or prospects of the Company and its
Subsidiaries taken as a whole; and

 

48



--------------------------------------------------------------------------------



 



(b) no Event of Default or Unmatured Event of Default shall have then occurred
and be continuing.
11.2.2 Confirmatory Certificate. If requested by the Agent or any Bank, the
Agent shall have received (in sufficient counterparts to provide one to each
Bank) a certificate dated the date of such requested Loan or issuance of a
Letter of Credit and signed by a duly authorized representative of the Company
as to the matters set out in Section 11.2.1 (it being understood that each
request by the Company for the making of a Loan or issuance of a Letter of
Credit shall be deemed to constitute a warranty by the Company that the
conditions precedent set forth in Section 11.2.1 will be satisfied at the time
of the making of such Loan or issuance of such Letter of Credit), together with
such other documents as the Agent or any Bank may reasonably request in support
thereof.
SECTION 12. EVENTS OF DEFAULT AND THEIR EFFECT.
12.1 Events of Default. Each of the following shall constitute an Event of
Default under this Agreement:
12.1.1 Non-Payment of the Loans, etc. Default in the payment when due of the
principal of any Loan; or default, and continuance thereof for five (5) days, in
the payment when due of any interest, fee, reimbursement obligation with respect
to any other amount payable by the Company hereunder or under any other Loan
Document.
12.1.2 Defaults Regarding Other Debt. Any default or event of default shall
occur under the terms applicable to: (a) the Subordinated Debt or the Private
Placement Notes Debt; or (b) any other Debt of the Company or any Subsidiary in
an aggregate amount (for all such Debt so affected) exceeding $100,000 and such
default shall: (i) consist of the failure to pay such Debt when due, whether by
acceleration or otherwise, or (ii) accelerate the maturity of such Debt or
permit the holder or holders thereof, or any trustee or agent for such holder or
holders, to cause such Debt to become due and payable (or require the Company or
any Subsidiary to purchase or redeem such Debt) prior to its expressed maturity.
12.1.3 Other Material Obligations. Default in the payment when due, or in the
performance or observance of, any material obligation of, or condition agreed to
by, the Company or any Subsidiary with respect to any of the Subordinated Debt,
the Private Placement Notes Debt or any material purchase or lease of goods or
services, in each such case where such default, singly or in the aggregate with
all other such defaults, might reasonably be expected to have a Material Adverse
Effect.
12.1.4 Bankruptcy, Insolvency, etc. The Company or any Subsidiary becomes
insolvent or generally fails to pay, or admits in writing its inability or
refusal to pay, debts as they become due; or the Company or any Subsidiary
applies for, consents to, or acquiesces in the appointment of a trustee,
receiver or other custodian for the Company or such Subsidiary or any property
thereof, or makes a general assignment for the benefit of creditors; or, in the
absence of such application, consent or acquiescence, a trustee, receiver or
other custodian is appointed for the Company or any Subsidiary or for a
substantial part of the property of any thereof and is not discharged within
60 days; or any bankruptcy, reorganization, debt arrangement, or other case or
proceeding under any bankruptcy or insolvency law, or any dissolution or
liquidation proceeding, is commenced in respect of the Company or any
Subsidiary, and if such case or proceeding is not commenced by the Company or
such Subsidiary, it is consented to or acquiesced in by the Company or such
Subsidiary, or remains for 30 days undismissed; or the Company or any Subsidiary
takes any action to authorize, or in furtherance of, any of the foregoing.

 

49



--------------------------------------------------------------------------------



 



12.1.5 Non-Compliance with Loan Documents.
(a) Failure by the Company to comply with or to perform any covenant set forth
in Section 10 of this Agreement; or
(b) failure by the Company to comply with or to perform any other provision of
this Agreement or any other Loan Document (and not constituting an Event of
Default under any other provision of this Section 12) and continuance of such
failure described in this clause (b) for thirty (30) days.
12.1.6 Warranties. Any warranty made by the Company or any Subsidiary herein or
any other Loan Document is breached or is false or misleading in any material
respect, or any schedule, certificate, financial statement, report, notice or
other writing furnished by the Company or any Subsidiary to the Agent or any
Bank in connection herewith is false or misleading in any material respect on
the date as of which the facts therein set forth are stated or certified.
12.1.7 Pension Plans. (i) Institution of any steps by the Company or any other
Person to terminate a Pension Plan if as a result of such termination the
Company could be required to make a contribution to such Pension Plan, or could
incur a liability or obligation to such Pension Plan, in excess of $25,000; (ii)
a contribution failure occurs with respect to any Pension Plan sufficient to
give rise to a Lien under Section 302(f) of ERISA; or (iii) there shall occur
any withdrawal or partial withdrawal from a Multiemployer Pension Plan and the
withdrawal liability (without unaccrued interest) to Multiemployer Pension Plans
as a result of such withdrawal (including any outstanding withdrawal liability
that the Company and the Controlled Group have incurred on the date of such
withdrawal) exceeds $25,000.
12.1.8 Judgments. Final judgments which exceed an aggregate of $250,000 shall be
rendered against the Company or any Subsidiary and shall not have been paid,
discharged or vacated or had execution thereof stayed pending appeal within
thirty (30) days after entry or filing of such judgments.
12.1.9 Invalidity of Guaranty, etc. The Guaranty shall cease to be in full force
and effect with respect to any Subsidiary; or any Subsidiary (or any Person by,
through or on behalf of such Subsidiary) shall contest in any manner the
validity, binding nature or enforceability of the Guaranty with respect to such
Subsidiary.
12.1.10 Reserved.

 

50



--------------------------------------------------------------------------------



 



12.1.11 Invalidity of Subordination Provisions, etc. Any subordination provision
in any document or instrument governing Subordinated Debt, or any subordination
provision in any guaranty by any Subsidiary of any Subordinated Debt, shall
cease to be in full force and effect, or the Company or any other Person
(including the holder of any applicable Subordinated Debt) shall contest in any
manner the validity, binding nature or enforceability of any such provision.
12.1.12 Change of Control. The occurrence of any Change of Control.
12.1.13 Reserved.
12.1.14 Material Adverse Effect. The occurrence of any event having a Material
Adverse Effect.
12.1.15 Reserved.
12.1.16 Non Monetary Judgments. Any non monetary judgment, order or decree shall
be rendered against any Loan Party which does or could reasonably be expected to
have a Material Adverse Effect, and there shall be any period of thirty
(30) consecutive days during which a stay of enforcement of such judgment or
order, by reason of a pending appeal or otherwise, shall not be in effect.
12.2 Effect of Event of Default. If any Event of Default described in Section
12.1.4 shall occur, the Commitments (if they have not theretofore terminated)
shall immediately terminate and the Loans and all other obligations hereunder
shall become immediately due and payable and the Company shall become
immediately obligated to Cash Collateralize all Letters of Credit, all without
presentment, demand, protest or notice of any kind; and, if any other Event of
Default shall occur and be continuing, the Agent (upon written request of the
Required Banks) shall declare the Commitments (if they have not theretofore
terminated) to be terminated and/or declare all Loans and all other obligations
hereunder to be due and payable and/or demand that the Company immediately Cash
Collateralize all Letters of Credit, whereupon the Commitments (if they have not
theretofore terminated) shall immediately terminate and/or all Loans and all
other obligations hereunder shall become immediately due and payable and/or the
Company shall immediately become obligated to Cash Collateralize all Letters of
Credit, all without presentment, demand, protest or notice of any kind. The
Agent shall promptly advise the Company of any such declaration, but failure to
do so shall not impair the effect of such declaration. Notwithstanding the
foregoing, the effect as an Event of Default of any event described in
Section 12.1.1 or Section 12.1.4 may be waived by the written concurrence of all
of the Banks, and the effect as an Event of Default of any other event described
in this Section 12 may be waived by the written concurrence of the Required
Banks. Any cash collateral delivered hereunder shall be held by the Agent
(without liability for interest thereon) and applied to Obligations arising in
connection with any drawing under a Letter of Credit. After the expiration or
termination of all Letters of Credit, such cash collateral shall be applied by
the Agent to any remaining obligations hereunder and any excess shall be
delivered to the Company or as a court of competent jurisdiction may elect.
12.3 Attorney-in-Fact. The Company hereby irrevocably makes, constitutes and
appoints the Agent (and any officer of the Agent or any Person designated by the
Agent for that purpose) as the Company’s true and lawful proxy and
attorney-in-fact (and agent-in-fact) in the Company’s name, place and stead,
with full power of substitution, to (i) take such actions as are permitted in
this Agreement and the other Loan Documents, and (ii) carry out any remedy
provided for in this Agreement. The Company hereby acknowledges that the
constitution and appointment of such proxy and attorney-in-fact are coupled with
an interest and are irrevocable. The Company hereby ratifies and confirms all
that said attorney-in-fact may do or cause to be done by virtue of any provision
of this Agreement.

 

51



--------------------------------------------------------------------------------



 



SECTION 13. THE AGENT.
13.1 Appointment and Authorization.
(a) Each Bank hereby irrevocably (subject to Section 13.9) appoints, designates
and authorizes the Agent to take such action on its behalf under the provisions
of this Agreement and each other Loan Document and to exercise such powers and
perform such duties as are expressly delegated to it by the terms of this
Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
contained elsewhere in this Agreement or in any other Loan Document, the Agent
shall not have any duty or responsibility except those expressly set forth
herein, nor shall the Agent have or be deemed to have any fiduciary relationship
with any Bank, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against the Agent.
(b) The Issuing Bank shall act on behalf of the Banks with respect to any
Letters of Credit issued by it and the documents associated therewith. The
Issuing Bank shall have all of the benefits and immunities: (i) provided to the
Agent in this Section 13 with respect to any acts taken or omissions suffered by
the Issuing Bank in connection with Letters of Credit issued by it or proposed
to be issued by it and the applications and agreements for letters of credit
pertaining to such Letters of Credit as fully as if the term “Agent”, as used in
this Section 13, included the Issuing Bank with respect to such acts or
omissions and (ii) as additionally provided in this Agreement with respect to
the Issuing Bank.
13.2 Delegation of Duties. The Agent may execute any of its duties under this
Agreement or any other Loan Document by or through agents, employees or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Agent shall not be responsible for the
negligence or misconduct of any agent or attorney-in-fact that it selects with
reasonable care.
13.3 Liability of Agent. None of the Agent nor any of its directors, officers,
employees or agents shall: (i) be liable for any action taken or omitted to be
taken by any of them under or in connection with this Agreement or any other
Loan Document or the transactions contemplated hereby (except for its own gross
negligence or willful misconduct), or (ii) be responsible in any manner to any
of the Banks for any recital, statement, representation or warranty made by the
Company or any Subsidiary or Affiliate of the Company, or any officer thereof,
contained in this Agreement or in any other Loan Document, or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Agent under or in connection with, this Agreement or any
other Loan Document, or the validity, effectiveness, genuineness, enforceability
or sufficiency of this Agreement or any other Loan Document, or for any failure
of the Company or any other party to any Loan Document to perform its
obligations hereunder or thereunder. The Agent shall not be under any obligation
to any Bank to ascertain or to inquire as to the observance or performance of
any of the agreements contained in, or conditions of, this Agreement or any
other Loan Document, or to inspect the properties, books or records of the
Company or any of the Company’s Subsidiaries or Affiliates.

 

52



--------------------------------------------------------------------------------



 



13.4 Reliance by Agent. The Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telegram, facsimile, telex or telephone message,
statement or other document or conversation believed by it to be genuine and
correct and to have been signed, sent or made by the proper Person or Persons,
and upon advice and statements of legal counsel (including counsel to the
Company), independent accountants and other experts selected by the Agent. The
Agent shall be fully justified in failing or refusing to take any action under
this Agreement or any other Loan Document unless it shall first receive such
advice or concurrence of the Required Banks as it deems appropriate and, if it
so requests, confirmation from the Banks of their obligation to indemnify the
Agent against any and all liability and expense which may be incurred by it by
reason of taking or continuing to take any such action. The Agent shall in all
cases be fully protected in acting, or in refraining from acting, under this
Agreement or any other Loan Document in accordance with a request or consent of
the Required Banks and such request and any action taken or failure to act
pursuant thereto shall be binding upon all of the Banks.
13.5 Notice of Default. The Agent shall not be deemed to have knowledge or
notice of the occurrence of any Event of Default or Unmatured Event of Default
except with respect to defaults in the payment of principal, interest and fees
required to be paid to the Agent for the account of the Banks, unless the Agent
shall have received written notice from a Bank or the Company referring to this
Agreement, describing such Event of Default or Unmatured Event of Default and
stating that such notice is a “notice of default.” The Agent will notify the
Banks of its receipt of any such notice. The Agent shall take such action with
respect to such Event of Default or Unmatured Event of Default as may be
requested by the Required Banks in accordance with Section 12; provided, unless
and until the Agent has received any such request, the Agent may (but shall not
be obligated to) take such action, or refrain from taking such action, with
respect to such Event of Default or Unmatured Event of Default as it shall deem
advisable or in the best interest of the Banks.
13.6 Credit Decision. Each Bank acknowledges that the Agent has not made any
representation or warranty to it, and that no act by the Agent hereafter taken,
including any review of the affairs of the Company and its Subsidiaries, shall
be deemed to constitute any representation or warranty by the Agent to any Bank.
Each Bank represents to the Agent that it has, independently and without
reliance upon the Agent and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Company and its Subsidiaries, and made its own decision
to enter into this Agreement and to extend credit to the Company hereunder. Each
Bank also represents that it will, independently and without reliance upon the
Agent and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit analysis, appraisals and decisions
in taking or not taking action under this Agreement and the other Loan
Documents, and to make such investigations as it deems necessary to inform
itself as to the business, prospects, operations, property, financial and other
condition and creditworthiness of the Company. Except for notices, reports and
other documents expressly herein required to be furnished to the Banks by the
Agent, the Agent shall not have any duty or responsibility to provide any Bank
with any credit or other information concerning the business, prospects,
operations, property, financial or other condition or creditworthiness of the
Company which may come into the possession of the Agent.

 

53



--------------------------------------------------------------------------------



 



13.7 Indemnification. Whether or not the transactions contemplated hereby are
consummated, the Banks shall indemnify upon demand the Agent and its directors,
officers, employees and agents (to the extent not reimbursed by or on behalf of
the Company and without limiting the obligation of the Company to do so), pro
rata, from and against any and all Indemnified Liabilities (as defined in
Section 14.13); provided, no Bank shall be liable for any payment to any such
Person of any portion of the Indemnified Liabilities resulting from such
Person’s gross negligence or willful misconduct. Without limitation of the
foregoing, each Bank shall reimburse the Agent upon demand for its ratable share
of any costs or out-of-pocket expenses (including Attorney Costs) incurred by
the Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, any other Loan Document, or
any document contemplated by or referred to herein, to the extent that the Agent
is not reimbursed for such expenses by or on behalf of the Company. The
undertaking in this Section shall survive repayment of the Loans, expiration or
termination of the Letters of Credit, cancellation of the Notes, termination of
this Agreement and the resignation or replacement of the Agent.
13.8 Agent in Individual Capacity. LaSalle and its Affiliates may make loans to,
issue letters of credit for the account of, accept deposits from, acquire equity
interests in and generally engage in any kind of banking, trust, financial
advisory, underwriting or other business with the Company and its Subsidiaries
and Affiliates as though LaSalle were not the Agent or the Issuing Bank
hereunder and without notice to or consent of the Banks. The Banks acknowledge
that, pursuant to such activities, LaSalle or its Affiliates may receive
information regarding the Company or its Affiliates (including information that
may be subject to confidentiality obligations in favor of the Company or such
Affiliate) and acknowledge that the Agent shall be under no obligation to
provide such information to them. With respect to their Loans (if any), LaSalle
and its Affiliates shall have the same rights and powers under this Agreement as
any other Bank and may exercise the same as though LaSalle were not the Agent
and the Issuing Bank, and the terms “Bank” and “Banks” include LaSalle and its
Affiliates, to the extent applicable, in their individual capacities
13.9 Successor Agent. The Agent may resign as Agent upon thirty (30) days notice
to the Banks. If the Agent resigns under this Agreement, the Required Banks
shall, with (so long as no Event of Default exists) the consent of the Company
(which shall not be unreasonably withheld or delayed), appoint from among the
Banks a successor agent for the Banks. If no successor agent is appointed prior
to the effective date of the resignation of the Agent, the Agent may appoint,
after consulting with the Banks and the Company, a successor agent from among
the Banks. Upon the acceptance of its appointment as successor agent hereunder,
such successor agent shall succeed to all the rights, powers and duties of the
retiring Agent and the term “Agent” shall mean such successor agent, and the
retiring Agent’s appointment, powers and duties as Agent shall be terminated.
After any retiring Agent’s resignation hereunder as Agent, the provisions of
this Section 13 and Sections 14.6 and 14.13 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Agent under this
Agreement. If no successor agent has accepted appointment as Agent by the date
which is thirty (30) days following a retiring Agent’s notice of resignation,
the retiring Agent’s resignation shall nevertheless thereupon become effective
and the Banks shall perform all of the duties of the Agent hereunder until such
time, if any, as the Required Banks appoint a successor agent as provided for
above.

 

54



--------------------------------------------------------------------------------



 



13.10 Reserved.
13.11 Funding Reliance.
(a) Unless the Agent receives notice from a Bank by noon, Chicago time, on the
day of a proposed borrowing that such Bank will not make available to the Agent
an amount equal to its Pro Rata Share of such borrowing, the Agent may assume
that such Bank has made such amount available to the Agent and, in reliance upon
such assumption, make a corresponding amount available to the Company. If and to
the extent such Bank has not made such amount available to the Agent, such Bank
and the Company jointly and severally agree to repay such amount to the Agent
forthwith on demand, together with interest thereon at the interest rate
applicable to Loans comprising such borrowing or, in the case of any Bank which
repays such amount within three Business Days, the Federal Funds Rate (together
with such other compensatory amounts as may be required to be paid by such Bank
to the Agent pursuant to the Rules for Interbank Compensation of the Council on
International Banking or the Clearinghouse Compensation Committee, as
applicable, as in effect from time to time). Nothing set forth in this clause
(a) shall relieve any Bank of any obligation it may have to make any Loan
hereunder.
(b) Unless the Agent receives notice from the Company prior to the due date for
any payment hereunder that the Company does not intend to make such payment, the
Agent may assume that the Company has made such payment and, in reliance upon
such assumption, make available to each Bank its share of such payment. If and
to the extent that the Company has not made any such payment to the Agent, each
Bank which received a share of such payment shall repay such share (or the
relevant portion thereof) to the Agent forthwith on demand, together with
interest thereon at the Base Rate (or, in the case of any Bank which repays such
amount within three Business Days, the Federal Funds Rate). Nothing set forth in
this clause (b) shall relieve the Company of any obligation it may have to make
any payment hereunder.
SECTION 14. GENERAL.
14.1 Waiver; Amendments. No delay on the part of the Agent or any Bank in the
exercise of any right, power or remedy shall operate as a waiver thereof, nor
shall any single or partial exercise by any of them of any right, power or
remedy preclude other or further exercise thereof, or the exercise of any other
right, power or remedy. No amendment, modification or waiver of, or consent with
respect to, any provision of this Agreement or the Notes shall in any event be
effective unless the same shall be in writing and signed and delivered by Banks
having an aggregate Pro Rata

 

55



--------------------------------------------------------------------------------



 



Share of not less than the aggregate Pro Rata Share expressly designated herein
with respect thereto or, in the absence of such designation as to any provision
of this Agreement or the Notes, by the Required Banks, and then any such
amendment, modification, waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given. No amendment,
modification, waiver or consent shall change the Pro Rata Share of any Bank
without the consent of such Bank. No amendment, modification, waiver or consent
shall: (i) increase the Commitment Amount, (ii) extend the date for payment of
any principal of or interest on the Loans or any fees payable hereunder,
(iii) reduce the principal amount of any Loan, the rate of interest thereon or
any fees payable hereunder, (iv) release the Guaranty or (v) reduce the
aggregate Pro Rata Share required to effect an amendment, modification, waiver
or consent without, in each case, the consent of all Banks. No provision of
Section 13 or other provision of this Agreement affecting the Agent in its
capacity as such shall be amended, modified or waived without the consent of the
Agent. Notwithstanding the foregoing or anything else to the contrary in this
Section 14.1, Agent, without the further consent of any Lender, may (and hereby
is authorized to) amend or otherwise modify this Agreement or any other Loan
Document in order to effectuate the Incremental Loan Commitment and the making
of the Incremental Loans, provided that any such amendment or modification shall
not be inconsistent with the terms of Section 14.1 of this Agreement or the
definitions used in such Section insofar as such definitions affect the
substance of such Section. No provision of Section 13 or other provision of this
Agreement affecting the Agent in its capacity as such shall be amended, modified
or waived without the consent of the Agent. No provision of this Agreement
relating to the rights or duties of the Issuing Bank in its capacity as such
shall be amended, modified or waived without the consent of the Issuing Bank.
14.2 Confirmations. The Company and each holder of a Note agree from time to
time, upon written request received by it from the other, to confirm to the
other in writing (with a copy of each such confirmation to the Agent) the
aggregate unpaid principal amount of the Loans then outstanding under such Note.
14.3 Notices. Except as otherwise provided in Sections 2.2.2 and 2.2.3, all
notices hereunder shall be in writing (including facsimile transmission) and
shall be sent to the applicable party at its address shown on Schedule 14.3 or
at such other address as such party may, by written notice received by the other
parties, have designated as its address for such purpose. Notices sent by
facsimile transmission shall be deemed to have been given when sent; notices
sent by mail shall be deemed to have been given three Business Days after the
date when sent by registered or certified mail, postage prepaid; and notices
sent by hand delivery or overnight courier service shall be deemed to have been
given when received. For purposes of Sections 2.2.2 and 2.2.3, the Agent shall
be entitled to rely on telephonic instructions from any person that the Agent in
good faith believes is an authorized officer or employee of the Company, and the
Company shall hold the Agent and each other Bank harmless from any loss, cost or
expense resulting from any such reliance.
14.4 Computations. Where the character or amount of any asset or liability or
item of income or expense is required to be determined, or any consolidation or
other accounting computation is required to be made, for the purpose of this
Agreement, such determination or calculation shall, to the extent applicable and
except as otherwise specified in this Agreement, be made in accordance with
GAAP, consistently applied; provided, if the Company notifies the Agent that the
Company wishes to amend any covenant in Section 10 to eliminate or to take into
account the effect of any change in GAAP on the operation of such covenant (or
if the Agent notifies the Company that the Required Banks wish to amend
Section 10 for such purpose), then the Company’s compliance with such covenant
shall be determined on the basis of GAAP in effect immediately before the
relevant change in GAAP became effective, until either such notice is withdrawn
or such covenant is amended in a manner satisfactory to the Company and the
Required Banks.

 

56



--------------------------------------------------------------------------------



 



14.5 Regulation U. Each Bank represents that it in good faith is not relying,
either directly or indirectly, upon any Margin Stock as collateral security for
the extension or maintenance by it of any credit provided for in this Agreement.
14.6 Costs, Expenses and Taxes. The Company agrees to pay on demand all
reasonable out-of-pocket costs and expenses of the Agent (including Attorney
Costs) in connection with the preparation, execution, syndication, delivery and
administration of this Agreement, the other Loan Documents and all other
documents provided for herein or delivered or to be delivered hereunder or in
connection herewith (including any amendment, supplement or waiver to any Loan
Document), and all reasonable out-of-pocket costs and expenses (including
Attorney Costs) incurred by the Agent and each Bank after an Event of Default in
connection with the enforcement of this Agreement, the other Loan Documents or
any such other documents. In addition, the Company agrees to pay, and to save
the Agent and the Banks harmless from all liability for: (a) any stamp or other
taxes (excluding income taxes and franchise taxes based on net income) which may
be payable in connection with the execution and delivery of this Agreement, the
borrowings hereunder, the issuance of the Notes or the execution and delivery of
any other Loan Document or any other document provided for herein or delivered
or to be delivered hereunder or in connection herewith and (b) any fees of the
Company’s auditors in connection with any reasonable exercise by the Agent and
the Banks of their rights pursuant to Section 10.2. All obligations provided for
in this Section 14.6 shall survive repayment of the Loans, cancellation of the
Notes, expiration or termination fo the Letters of Credit and termination of
this Agreement.
14.7 Subsidiary References. The provisions of this Agreement relating to
Subsidiaries shall apply only during such times as the Company has one or more
Subsidiaries. Additionally, references to Bangor Gas and Frontier Energy as
Subsidiaries of the Company shall only be applicable if and when such Persons
are in fact either direct or indirect Subsidiaries of the Company.
14.8 Captions. Section captions used in this Agreement are for convenience only
and shall not affect the construction of this Agreement.
14.9 Assignments; Participations.
14.9.1 Assignments. Any Bank may, with the prior written consents of the Issuing
Bank and the Agent and (so long as no Event of Default exists) the Company
(which consents shall not be unreasonably delayed or withheld and, in any event,
shall not be required for an assignment by a Bank to one of its Affiliates or
another Bank or by LaSalle to an Approved Fund), at any time assign and delegate
to one or more commercial banks or other Persons (any Person to whom such an
assignment and delegation is to be made being herein called an “Assignee”) all
or any fraction of such Bank’s Loans and Commitment (which assignment and
delegation shall be of a constant, and not a varying, percentage of all the
assigning Bank’s Loans and Commitment) in a minimum aggregate amount equal to
the lesser of: (i) the amount of the assigning Bank’s Pro Rata Share of the
Commitment Amount and (ii) $3,000,000 (except in connection with an assignment
to an Affiliate or another Bank or by LaSalle to an Approved Fund, to which no
minimum amount shall apply); provided: (a) no assignment and delegation may be
made to any Person if, at the time of such assignment and delegation, the
Company would be obligated to pay any greater amount under Section 7.6 or
Section 8 to the Assignee than the Company is then obligated to pay to the
assigning Bank under such Sections (and if any assignment is made in violation
of the foregoing, the Company will not be required to pay the incremental
amounts) and (b) the Company and the Agent shall be entitled to continue to deal
solely and directly with such Bank in connection with the interests so assigned
and delegated to an Assignee until the date when all of the following conditions
shall have been met:

 

57



--------------------------------------------------------------------------------



 



(x) five (5) Business Days (or such lesser period of time as the Agent and the
assigning Bank shall agree) shall have passed after written notice of such
assignment and delegation, together with payment instructions, addresses and
related information with respect to such Assignee, shall have been given to the
Company and the Agent by such assigning Bank and the Assignee,
(y) the assigning Bank and the Assignee shall have executed and delivered to the
Company and the Agent an assignment agreement substantially in the form of
Exhibit D (an “Assignment Agreement”), together with any documents required to
be delivered thereunder, which Assignment Agreement shall have been accepted by
the Agent, and
(z) except in the case of an assignment by a Bank to one of its Affiliates, the
assigning Bank or the Assignee shall have paid the Agent a processing fee of
$3,500.
From and after the date on which the conditions described above have been met:
(x) such Assignee shall be deemed automatically to have become a party hereto
and, to the extent that rights and obligations hereunder have been assigned and
delegated to such Assignee pursuant to such Assignment Agreement, shall have the
rights and obligations of a Bank hereunder and (y) the assigning Bank, to the
extent that rights and obligations hereunder have been assigned and delegated by
it pursuant to such Assignment Agreement, shall be released from its obligations
hereunder. Within five Business Days after effectiveness of any assignment and
delegation, the Company shall execute and deliver to the Agent (for delivery to
the Assignee and the Assignor, as applicable) a new Note in the principal amount
of the Assignee’s Pro Rata Share of the Commitment Amount and, if the assigning
Bank has retained a Commitment hereunder, a replacement Note in the principal
amount of the Pro Rata Share of the Commitment Amount retained by the assigning
Bank retained by the assigning Bank (such Note to be in exchange for, but not in
payment of, the predecessor Note held by such assigning Bank). Each such Note
shall be dated the effective date of such assignment. The assigning Bank shall
mark the predecessor Note “exchanged” and deliver it to the Company. Accrued
interest on that part of the predecessor Note being assigned shall be paid as
provided in the Assignment Agreement. Accrued interest and fees on that part of
the predecessor Note not being assigned shall be paid to the assigning Bank.
Accrued interest and accrued fees shall be paid at the same time or times
provided in the predecessor Note and in this Agreement. Any attempted assignment
and delegation not made in accordance with this Section 14.9.1 shall be null and
void.

 

58



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing provisions of this Section 14.9.1 or any other
provision of this Agreement, any Bank may at any time assign all or any portion
of its Loans and its Note to a Federal Reserve Bank (but no such assignment
shall release any Bank from any of its obligations hereunder).
14.9.2 Participations. Any Bank may at any time sell to one or more commercial
banks or other Persons participating interests in any Loan owing to such Bank,
the Note held by such Bank, the Commitment of such Bank, the direct or
participation interest of such Bank in any Letter of Credit or any other
interest of such Bank hereunder (any Person purchasing any such participating
interest being herein called a “Participant”). In the event of a sale by a Bank
of a participating interest to a Participant: (x) such Bank shall remain the
holder of its Note for all purposes of this Agreement, (y) the Company and the
Agent shall continue to deal solely and directly with such Bank in connection
with such Bank’s rights and obligations hereunder and (z) all amounts payable by
the Company shall be determined as if such Bank had not sold such participation
and shall be paid directly to such Bank. No Participant shall have any direct or
indirect voting rights hereunder except with respect to any of the events
described in the fourth sentence of Section 14.1. Each Bank agrees to
incorporate the requirements of the preceding sentence into each participation
agreement which such Bank enters into with any Participant. The Company agrees
that if amounts outstanding under this Agreement and the Notes are due and
payable (as a result of acceleration or otherwise), each Participant shall be
deemed to have the right of setoff in respect of its participating interest in
amounts owing under this Agreement, any Note and with respect to any Letter of
Credit to the same extent as if the amount of its participating interest were
owing directly to it as a Bank under this Agreement or such Note; provided, such
right of setoff shall be subject to the obligation of each Participant to share
with the Banks, and the Banks agree to share with each Participant, as provided
in Section 7.5. The Company also agrees that each Participant shall be entitled
to the benefits of Section 7.6 and Section 8 as if it were a Bank (provided that
no Participant shall receive any greater compensation pursuant to Section 7.6 or
Section 8 than would have been paid to the participating Bank if no
participation had been sold).
14.10 Governing Law. This Agreement and each Note shall be a contract made under
and governed by the internal laws of the State of Illinois applicable to
contracts made and to be performed entirely within such State. Whenever possible
each provision of this Agreement shall be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Agreement
shall be prohibited by or invalid under applicable law, such provision shall be
ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Agreement. All obligations of the Company and rights of the Agent and the Banks
expressed herein or in any other Loan Document shall be in addition to and not
in limitation of those provided by applicable law.
14.11 Counterparts. This Agreement may be executed in any number of counterparts
and by the different parties hereto on separate counterparts and each such
counterpart shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same Agreement.

 

59



--------------------------------------------------------------------------------



 



14.12 Successors and Assigns. This Agreement shall be binding upon the Company,
the Banks and the Agent and their respective successors and assigns, and shall
inure to the benefit of the Company, the Banks and the Agent and the successors
and assigns of the Banks and the Agent.
14.13 Indemnification by the Company. In consideration of the execution and
delivery of this Agreement by the Agent and the Banks and the agreement to
extend the Commitments provided hereunder, the Company hereby agrees to
indemnify, exonerate and hold the Agent, each Bank and each of the officers,
directors, employees, Affiliates and agents of the Agent and each Bank (each a
“Bank Party”) free and harmless from and against any and all actions, causes of
action, suits, losses, liabilities, damages and expenses, including Attorney
Costs (collectively, the “Indemnified Liabilities”), incurred by the Bank
Parties or any of them as a result of, or arising out of, or relating to:
(i) any tender offer, merger, purchase of stock, purchase of assets or other
similar transaction financed or proposed to be financed in whole or in part,
directly or indirectly, with the proceeds of any of the Loans, (ii) the use,
handling, release, emission, discharge, transportation, storage, treatment or
disposal of any hazardous substance at any property owned or leased by the
Company or any Subsidiary, (iii) any violation of any Environmental Laws with
respect to conditions at any property owned or leased by the Company or any
Subsidiary or the operations conducted thereon, (iv) the investigation, cleanup
or remediation of offsite locations at which the Company or any Subsidiary or
their respective predecessors are alleged to have directly or indirectly
disposed of hazardous substances or (v) the execution, delivery, performance or
enforcement of this Agreement or any other Loan Document by any of the Bank
Parties, except for any such Indemnified Liabilities arising on account of the
applicable Bank Party’s gross negligence or willful misconduct. If and to the
extent that the foregoing undertaking may be unenforceable for any reason, the
Company hereby agrees to make the maximum contribution to the payment and
satisfaction of each of the Indemnified Liabilities which is permissible under
applicable law. All obligations provided for in this Section 14.13 shall survive
repayment of the Loans, cancellation of the Notes and termination of this
Agreement.
14.14 Nonliability of Banks. The relationship between the Company on the one
hand and the Banks and the Agent on the other hand shall be solely that of
borrower and lender. Neither the Agent nor any Bank shall have any fiduciary
responsibility to the Company. Neither the Agent nor any Bank undertakes any
responsibility to the Company to review or inform the Company or any matter in
connection with any phase of the Company’s business or operations. The Company
agrees that neither the Agent nor any Bank shall have liability to the Company
(whether sounding in tort, contract or otherwise) for losses suffered by the
Company in connection with, arising out of, or in any way related to the
transactions contemplated and the relationship established by the Loan
Documents, or any act, omission or event occurring in connection therewith,
unless it is determined in a final non-appealable judgment by a court of
competent jurisdiction that such losses resulted from the gross negligence or
willful misconduct of the party from which recovery is sought. Neither the Agent
nor any Bank shall have any liability with respect to, and the Company hereby
waives, releases and agrees not to sue for, any special, indirect or
consequential damages suffered by the Company in connection with, arising out
of, or in any way related to the Loan Documents or the transactions contemplated
thereby.

 

60



--------------------------------------------------------------------------------



 



14.15 FORUM SELECTION AND CONSENT TO JURISDICTION. ANY LITIGATION BASED HEREON,
OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, SHALL BE BROUGHT AND MAINTAINED EXCLUSIVELY IN THE COURTS OF THE STATE
OF ILLINOIS OR IN THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF
ILLINOIS. THE COMPANY HEREBY EXPRESSLY AND IRREVOCABLY SUBMITS TO THE
JURISDICTION OF THE COURTS OF THE STATE OF ILLINOIS AND OF THE UNITED STATES
DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS FOR THE PURPOSE OF ANY SUCH
LITIGATION AS SET FORTH ABOVE. THE COMPANY FURTHER IRREVOCABLY CONSENTS TO THE
SERVICE OF PROCESS BY REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE
WITHIN OR WITHOUT THE STATE OF ILLINOIS. THE COMPANY HEREBY EXPRESSLY AND
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN
ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM.
14.16 Waiver of Jury Trial. EACH OF THE COMPANY, THE AGENT AND EACH BANK HEREBY
WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR
DEFEND ANY RIGHTS UNDER THIS AGREEMENT, ANY NOTE, ANY OTHER LOAN DOCUMENT AND
ANY AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN THE
FUTURE BE DELIVERED IN CONNECTION HEREWITH OR THEREWITH OR ARISING FROM ANY
BANKING RELATIONSHIP EXISTING IN CONNECTION WITH ANY OF THE FOREGOING, AND
AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT
BEFORE A JURY.
- Remainder of page intentionally left blank; signature page follows -

 

61



--------------------------------------------------------------------------------



 



Delivered at Chicago, Illinois, as of the day and year first above written.

                  AGENT AND BANK:
 
                LASALLE BANK, NATIONAL ASSOCIATION, a national banking
association, as Agent and as a Bank
 
           
 
  By:   /s/ Meghan Schultz    
 
           
 
  Name:   Meghan Schultz    
 
  Title:   Vice President    
 
                COMPANY:
 
                ENERGY WEST, INCORPORATED, a Montana corporation
 
           
 
  By:   /s/ David A. Cerotzke    
 
           
 
  Name:   David A. Cerotzke    
 
  Title:   President and Chief Executive Officer    

 

 

Credit Agreement



--------------------------------------------------------------------------------



 



SCHEDULE 1 TO Credit Agreement
PRICING GRID

                              Applicable   Applicable     Total Debt to  
Commitment   Margin -   Margin-Base Level   Capital Ratio   Fee   LIBOR   Rate I
  Less than 0.45
to 1.00   0.200%   1.200%   0.000% II   Equal to or
greater than 0.45
to 1.00 but less
than 0.55 to 1.00   0.250%   1.325%   0.000% III   Equal to or
greater than 0.55
to 1.00   0.375%   1.450%   0.000%

For the period commencing on the Closing Date through the last day of the month
during which financial statements for the Fiscal Quarter Ending June 30, 2007
are delivered, the applicable Level shall be Level I. Thereafter, the Level
shall equal the applicable Level as set forth below based upon the Total Debt to
Capital Ratio then in effect.
The applicable Level shall be adjusted from time to time upon delivery to the
Agent of the financial statements for each Fiscal Quarter required to be
delivered pursuant to Section 10.1.2 hereof accompanied by a written calculation
of the Total Debt to Capital Ratio certified on behalf of the Borrower by an
authorized officer as of the end of such Fiscal Quarter for which such financial
statements are delivered. If such calculation indicates that the Level shall
increase or decrease, then on the first day of the month following the date of
delivery of such financial statements and written calculation, the Level shall
be adjusted in accordance therewith; provided, however, that if the Borrower
shall fail to deliver any such financial statements for any such Fiscal Quarter
when such financial statements are required to be delivered pursuant to Section
10.1.2, then, at the Agent’s election, effective as of the first day immediately
following the date such financial statements were to have been delivered, and
continuing through the first day of the quarter following the date (if ever)
when such financial statements and such written calculation are finally
delivered, the Level shall be conclusively presumed to equal the highest Level
specified in the pricing table set forth above.

 

 

Credit Agreement



--------------------------------------------------------------------------------



 



SCHEDULE 1.1(a) TO Credit Agreement
EXISTING CLAIMS

 

 

Credit Agreement



--------------------------------------------------------------------------------



 



SCHEDULE 2.1 TO Credit Agreement
BANKS AND PRO RATA SHARES

                      Pro Rata Share         of Commitment     Bank   Amount  
Pro Rata Share  
LaSalle Bank National Association
  $ 20,000,000.00       100.00000000 %  
TOTAL
  $ 20,000,000.00       100.000000000 %

 

 

Credit Agreement



--------------------------------------------------------------------------------



 



SCHEDULE 9.6 to Credit Agreement
LITIGATION AND CONTINGENT LIABILITIES

 

 

Credit Agreement



--------------------------------------------------------------------------------



 



SCHEDULE 9.8 to Credit Agreement
SUBSIDIARIES

 

 

Credit Agreement



--------------------------------------------------------------------------------



 



SCHEDULE 9.15 to Credit Agreement
ENVIRONMENTAL MATTERS

 

 

Credit Agreement



--------------------------------------------------------------------------------



 



SCHEDULE 9.17 to Credit Agreement
INSURANCE

 

 

Credit Agreement



--------------------------------------------------------------------------------



 



SCHEDULE 9.18 to Credit Agreement
REAL PROPERTY

 

 

Credit Agreement



--------------------------------------------------------------------------------



 



SCHEDULE 9.22 to Credit Agreement
LABOR MATTERS

 

 

Credit Agreement



--------------------------------------------------------------------------------



 



SCHEDULE 10.7 to Credit Agreement
PERMITTED EXISTING DEBT

 

 

Credit Agreement



--------------------------------------------------------------------------------



 



SCHEDULE 10.8 to Credit Agreement
PERMITTED EXISTING LIENS

 

 

Credit Agreement



--------------------------------------------------------------------------------



 



SCHEDULE 10.21 to Credit Agreement
INVESTMENTS

 

 

Credit Agreement



--------------------------------------------------------------------------------



 



SCHEDULE 11.1 to Credit Agreement
DEBT TO BE REPAID

 

 

Credit Agreement



--------------------------------------------------------------------------------



 



SCHEDULE 14.3 to Credit Agreement
ADDRESSES FOR NOTICES
COMPANY:

      No. 1 First Avenue South Great Falls, Montana 59401 P.O. Box 2229 Great
Falls, Cascade County, Montana 59403-2229
Attention.:
   Vice President Administration
Telephone:
   406.791.7503
Facsimile:
   406.791.7560

AGENT:

      135 South LaSalle Street Chicago, Illinois 60603
Attention:
   Ms. Meghan Schultz
Telephone:
   312.904.9457
Facsimile:
   312.904.1994

LASALLE:
Notices of Borrowing, Conversion, Continuation

      135 South LaSalle Street Chicago, Illinois 60603
Attention:
   Ms. Meghan Schultz
Telephone:
   312.904.9457
Facsimile:
   312.904.1994

All Other Notices

      135 South LaSalle Street Chicago, Illinois 60603
Attention:
   Ms. Meghan Schultz
Telephone:
   312.904.9457
Facsimile:
   312.904.1994

 

 

Credit Agreement



--------------------------------------------------------------------------------



 



EXHIBIT A to Credit Agreement
FORM OF NOTE
NOTE

          __________ ___, 20___ $___________   Chicago, Illinois

[Original Note dated ______________ __, 20__]
The undersigned, ENERGY WEST, INCORPORATED, a Montana corporation (the
“Company”), for value received, promises to pay to the order of
                                        , a                     
                     (the “Bank”) at the principal office of LaSalle Bank
National Association, in its capacity as agent (in such capacity, the “Agent”)
in Chicago, Illinois the aggregate unpaid amount of all Loans made to the
undersigned by the Bank pursuant to the Credit Agreement referred to below (as
shown on the Schedule attached hereto (and any continuation thereof) or in the
records of the Bank), such principal amount to be payable on the dates set forth
in the Credit Agreement.
The Company further promises to pay interest on the unpaid principal amount of
each Loan from the date of such Loan until such Loan is paid in full, payable at
the rates and at the times set forth in the Credit Agreement. Payments of both
principal and interest are to be made in lawful money of the United States of
America.
This Note evidences indebtedness incurred under, and is subject to the terms and
provisions of, the Credit Agreement dated as of June 29, 2007 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”; terms not otherwise defined herein are used herein as defined in the
Credit Agreement) by and among the Company, certain financial institutions
(including the Bank) and the Agent. Reference is hereby made to such Credit
Agreement for a statement of the terms and provisions under which this Note may
or must be paid prior to its due date or its due date accelerated.
This Note is made under and governed by the laws of the State of Illinois
applicable to contracts made and to be performed entirely within such State.
[This Note: (i) is given in substitution for, and not in repayment of, that
certain Note issued                             , 20     in the original
principal amount of $                     made by the Company payable to the
order of [the Bank/                                        ] (the “Original
Note”) and (ii) shall not constitute a novation of the indebtedness, liabilities
or obligations evidenced by the Original Note or any of the Obligations.]
- Remainder of Page Intentionally Left Blank -
[Signature Page Follows]

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Company has executed this Note as of the day and year
first written above.

                  ENERGY WEST, INCORPORATED, a Montana corporation
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

 

 

Credit Agreement



--------------------------------------------------------------------------------



 



Schedule attached to Note dated                   , 20    of Energy West,
Incorporated, payable to the order of                     

                                              Date and     Date and            
            Amount of     Amount of                         Loan or of    
Repayment or of     Interest                   Conversion from     Conversion
into     Period/     Unpaid             another type of     another type of    
Maturity     Principal     Notation   Tranche   Loan     Loan     Date    
Balance     Made by  
 
                                       

1. BASE RATE LOANS
 
 
 
 
2. LIBOR LOANS
 
 
 

 

 

Credit Agreement



--------------------------------------------------------------------------------



 



EXHIBIT B to Credit Agreement
FORM OF COMPLIANCE CERTIFICATE
To: LaSalle Bank National Association, as Agent
Please refer to the Credit Agreement dated as of June 29, 2007 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) by and among Energy West, Incorporated, a Montana corporation (the
“Company”), various financial institutions and LaSalle Bank National
Association, as agent. Terms used but not otherwise defined herein are used
herein as defined in the Credit Agreement.
I. Reports. Enclosed herewith is a copy of the [annual audited/quarterly] report
of the Company as at  _____  , 20  _____  (the “Computation Date”), which report
fairly presents in all material respects the financial condition and results of
operations [(subject to the absence of footnotes and to normal year-end
adjustments)] of the Company as of the Computation Date and has been prepared in
accordance with GAAP consistently applied.
II. Financial Tests. The Company hereby certifies and warrants to you that the
following is a true and correct computation as at the Computation Date of the
following ratios and/or financial restrictions contained in the Credit
Agreement:

  A.  
Section 10.6.2 — Minimum Interest Coverage Ratio

             
 
  1.   EBIT   $                    
 
           
 
  2.   Interest Expense   $                    
 
           
 
  3.   Ratio of (1) to (2)         to 1.00
 
           
 
  4.   Minimum required   2.00 to 1.00

  B.  
Section 10.6.2 — Maximum Total Debt to Capital Ratio

             
 
  1.   Total Debt   $                    
 
           
 
  2.   Capital   $                    
 
           
 
  3.   Ratio of (1) to (2)         to 1.00
 
           
 
  4.   Maximum allowed   .65 to 1.00

  C.  
Section 10.10 — Restricted Distributions [complete for each such payment]

1. The Aggregate amount of the dividend payments made or declared by the Company
during this period, together with all other such payments made during the sixty
(60) months immediately preceding the month in which such dividend is declared
and paid.
 

 

 

Credit Agreement



--------------------------------------------------------------------------------



 



2. Seventy five percent (75%) of the Consolidated Net Income of the Company and
its Subsidiaries for the sixty (60) months immediately preceding the month in
which such dividend is declared and paid
 
3. Confirm Item 1 does not exceed Item 2 (and conform as applicable for other
payments permitted by Section 10.10.
 
III. Energy West Resources. The Company hereby certifies and warrants to you
that. as of the date hereof, the aggregate amount of all the Debt of Resources
to the Company, when taken together with all capital contributions and other
distributions of the Company or any of its Subsidiaries other than Resources
made to, as well as all Investments by such Persons in, Resources from and after
the Closing Date, is $                                         (consisting of
$                     of Debt owed by Resources to the Company outstanding as of
the date hereof and $                     of Investments in and contributions to
Resources made since the Closing Date) and such amount does not exceed (and has
not at any time since [date of last compliance certificate] exceeded) $3,000,000
in the aggregate.
The Company further certifies to you that no Event of Default or Unmatured Event
of Default has occurred and is continuing.
IN WITNESS WHEREOF, the Company has caused this Certificate to be executed and
delivered by its duly authorized officer on                     , 20    .

                  ENERGY WEST, INCORPORATED, a Montana corporation
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

 

B-6



--------------------------------------------------------------------------------



 



EXHIBIT C to Credit Agreement
FORM OF ASSIGNMENT AGREEMENT
                             , 200  
Reference is made to the Credit Agreement described in Item 2 of Annex I annexed
hereto (as amended through the date hereof, the “Credit Agreement”). LASALLE
BANK NATIONAL ASSOCIATION, in its capacity as “Agent” for itself and all “Banks”
(as such terms are defined in the Credit Agreement), LASALLE BANK NATIONAL
ASSOCIATION, in its capacity as “Issuing Bank,”
[                                        ], a [                    ] (the
“Assignor”), and [                                        ], a
[                    ] (the “Assignee”), hereby agree as follows:
1. All capitalized terms used but not otherwise defined herein or in Annex I
shall have the respective meanings ascribed to such terms in the Credit
Agreement.
2. The Assignor hereby sells and assigns to the Assignee, and the Assignee
hereby purchases and assumes from the Assignor, that interest in and to all of
the Assignor’s rights and obligations under the Credit Agreement which
represents the percentage interest specified in Item 4 of Annex I of all
outstanding rights and obligations under the Credit Agreement relating to the
facility or facilities set forth in Item 2 of Annex I, including, without
limitation, such interest in: (i) the Assignor’s respective Commitments, (ii)
the Assignor’s participation interest in the Letters of Credit and (iii) the
Loans and other Obligations owing to the Assignor relating to such facilities.
In consideration of such purchase and assumption by the Assignee, the Assignor
hereby agrees to pay to the Assignee on the Effective Date (as such term is
defined below) the amount set forth in Item 5 of Annex I. After giving effect to
such sale and assignment, the respective Commitments of the Assignee, the amount
of the Loans owing to the Assignee and the Assignee’s participation interest in
the Letters of Credit will be as set forth in Item 4 of Annex I.
3. The Assignor: (i) represents and warrants that it is the legal and beneficial
owner of the interest being assigned by it hereunder and that such interest is
free and clear of any adverse claim; (ii) makes no representation or warranty
and assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with the Credit Agreement of the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement, the Notes or any other document, agreement or
instrument furnished pursuant thereto; and (iii) makes no representation or
warranty and assumes no responsibility with respect to the financial condition
of the Company or any of its Subsidiaries or the performance or observance by
the Company or any of its Subsidiaries of their respective obligations under the
Credit Agreement, the Notes, Loan documents or any other agreement, document or
instrument furnished pursuant thereto.

 

 

Credit Agreement



--------------------------------------------------------------------------------



 



4. The Assignee: (i) represents that it is either: (A) a Person organized under
the laws of the United States or a state thereof or (B) if it is a Person
organized under the laws of any jurisdiction other than the United States or any
state thereof (a “Foreign Lender”), the information set forth in the documents
delivered pursuant to clause (vii) of this Section 4 is true and correct as of
the date hereof; (ii) confirms that it is either a commercial lender, other
financial institution or “accredited investor” (as defined in Regulation D
promulgated under the Securities Act of 1933, as amended) which makes loans or
purchases notes in the ordinary course of business and that it will make all
Loans under the Credit Agreement solely for its own account in the ordinary
course of business and not with a view to or for sale in connection with any
distribution of the Notes; provided, however: (y) the Assignee shall not be
deemed to have breached this representation by making assignments or granting
participations as permitted in the Credit Agreement and (z) the disposition of
the Notes, or other evidence of debt held by the Assignee shall at all times be
within its exclusive control; (iii) confirms that it has received a copy of the
Credit Agreement, together with copies of the financial statements referred to
therein and such other documents and information as it has deemed appropriate to
make its own credit analysis and decision to enter into this Assignment and
Assumption Agreement; (iv) agrees that it will independently and without
reliance upon the Agent, the Assignor or any other Bank and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement; (v) appoints and authorizes the Agent to take such action as agent on
its behalf and to exercise such powers under the Credit Agreement as are
delegated to the Agent by the terms thereof, together with such powers as are
reasonably incidental thereto; (vi) agrees that it will perform in accordance
with their terms all of the obligations which by the terms of the Credit
Agreement are required to be performed by it as a Bank; and (vii) if it is a
Foreign Lender, attaches two (2) accurate and complete original signed copies of
forms prescribed by the Internal Revenue Service of the United States certifying
as to the Assignee’s status for purposes of determining exemption from United
States withholding taxes with respect to all payments to be made to the Assignee
under the Credit Agreement or, if applicable, such other documents as are
necessary to indicate that such payments are subject to such rates at a rate
reduced by an applicable tax treaty.
5. Following the execution of this Assignment and Assumption Agreement by the
Assignor and the Assignee, it will be delivered to the Agent for acceptance and
recording by the Agent in the Register. The effective date of this Assignment
and Assumption Agreement shall be the date of execution and delivery hereof to
the Agent by the Assignor and the Assignee unless otherwise specified on Item 6
of Annex I hereto (the “Effective Date”).
6. Upon such acceptance and recording by the Agent, as of the Effective Date:
(i) the Assignee shall be a party to the Credit Agreement and, to the extent
provided in this Assignment and Assumption Agreement, have the rights and
obligations of a Bank thereunder and (ii) the Assignor shall, to the extent
provided in this Assignment and Assumption Agreement, relinquish its rights and
be released from its obligations under the Credit Agreement.
7. Upon such acceptance and recording by the Agent, from and after the Effective
Date, the Agent shall make all payments under the Credit Agreement in respect of
the interest assigned hereby (including, without limitation, all payments of
principal, interest and fees (if applicable) with respect thereto) to the
Assignee. Upon the Effective Date, the Assignee shall pay to the Assignor the
principal amount of any outstanding Loans under the Credit Agreement which are
being assigned hereunder, net of any closing costs. The Assignor and the
Assignee shall make all appropriate adjustments in payments under the Credit
Agreement for periods prior to the Effective Date directly between themselves on
the Effective Date.

 

 

Credit Agreement



--------------------------------------------------------------------------------



 



8. This Assignment and Assumption Agreement shall be governed by, and construed
in accordance with, the internal laws (as opposed to conflict of laws
provisions) of the State of Illinois.
- Remainder of Page Intentionally Left Blank —
[Signature Page Follows]

 

 

Credit Agreement



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Assumption Agreement and Annex I hereto be executed by their respective officers
thereunto duly authorized, as of the date first above written.

                  [                    ], as Assignor    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

                  [                    ], as Assignee    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

Accepted:

          LASALLE BANK NATIONAL ASSOCIATION, as Agent    
 
       
By:
       
 
       
Name:
       
 
       
Title:
       
 
       

Consented and Agreed [to the extent required under the terms of the Credit
Agreement]

          ENERGY WEST, INCORPORATED, a Montana corporation    
 
       
By:
       
 
       
Name:
       
 
       
Title:
       
 
       

 

 

Credit Agreement



--------------------------------------------------------------------------------



 



ANNEX I

         
1.
  The Company:   Energy West, Incorporated
 
       
2.
  Name and Date of Credit Agreement:   Credit Agreement dated as of June 29,
2007 by and among the Company, each of the financial institutions from time to
time parties thereto, and LaSalle Bank National Association, as Agent
 
       
3.
  Date of Assignment Agreement:                              , 200  

Commitments and Assignments [will need to be adjusted to reflect assignment of
particular tranches, if assignment does not take place on a pro rata basis
across all tranches] :

     
Assignor’s Aggregate Commitments Prior to Assignment:
  $                    
Amount Assigned
  $                    
Assignor’s Revised Commitment
  $                    
 
   
Assignor’s Percentage of Aggregate Commitments Prior to Assignment
            %
Percentage Assigned
            %
Percentage Remaining
            %
 
   
Commitment Amount Prior to Assignment
  $                    
 
  ($                    Loan outstanding)
 
   
Amount Assigned
  $                    
 
  ($                    Loan outstanding)
 
   
Assignor’s Revised Commitment
  $                    
 
  ($                    Loan outstanding)
 
   
Percentage of Commitment Amount Prior to Assignment
            %
 
  (as a percentage of Commitment Amount)
 
   
Percentage Assigned
            %
Percentage Remaining
            %
 
   
5.      Assignee’s Purchase Amounts:
   

 

 

Credit Agreement



--------------------------------------------------------------------------------



 



     
a.  Loans
  $                    
 
   
b.  Closing Fees
  $                    
TOTAL:
  $                    
 
   
Effective Date:
                           ,         
 
   
7.      Notice and Payment Instructions:
   
 
   
ASSIGNOR:
   
Payment
  Notice
ABA#:
  [Address]
[Bank]
   
Acct#:
   
Acct:
  Attention:
Reference:
  Telephone:
 
  Facsimile:
 
  Reference:
 
   
ASSIGNEE:
   
Payment
  Notice
ABA#:
  [Address]
[Bank]
   
Acct#:
   
Acct:
  Attention:
Reference:
  Telephone:
 
  Facsimile:
 
  Reference:

— Remainder of Page Intentionally Left Blank —
[Signature Page Follows]

 

 

Credit Agreement



--------------------------------------------------------------------------------



 



Accepted and Agreed:

                  [                    ], as Assignor   [                    ],
as Assignee    
 
               
By:
      By:        
 
               
Name:
      Name:        
 
               
Title:
      Title:        
 
               

 

 

 

Credit Agreement